Exhibit 10.1
 
 
 
H.D.D. LLC
a California Limited Liability Company
 
 


 
 
 
THIRD AMENDED AND RESTATED
OPERATING AGREEMENT
 
 
 
DATED AS OF JUNE 19, 2013
 
 
 
THE LIMITED LIABILITY COMPANY INTERESTS IN H.D.D. LLC HAVE NOT BEEN REGISTERED
UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, THE SECURITIES LAWS OF ANY
STATE OR ANY OTHER APPLICABLE SECURITIES LAWS AND ARE BEING SOLD IN RELIANCE
UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
SUCH LAWS. SUCH INTERESTS MUST BE ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY
TIME EXCEPT IN COMPLIANCE WITH (I) THE SECURITIES ACT, ANY APPLICABLE SECURITIES
LAWS OF ANY STATE AND ANY OTHER APPLICABLE SECURITIES LAWS; (II) THE TERMS AND
CONDITIONS OF THIS THIRD AMENDED AND RESTATED OPERATING AGREEMENT; AND (III) ANY
OTHER TERMS AND CONDITIONS AGREED TO IN WRITING BETWEEN THE MANAGING MEMBER AND
THE APPLICABLE MEMBER. THE LIMITED LIABILITY COMPANY INTERESTS MAY NOT BE
TRANSFERRED OF RECORD EXCEPT IN COMPLIANCE WITH SUCH LAWS, THIS THIRD AMENDED
AND RESTATED OPERATING AGREEMENT, AND ANY OTHER TERMS AND CONDITIONS AGREED TO
IN WRITING BY THE MANAGING MEMBER AND THE APPLICABLE MEMBER. THEREFORE,
PURCHASERS AND OTHER TRANSFEREES OF SUCH LIMITED LIABILITY COMPANY INTERESTS
WILL BE REQUIRED TO BEAR THE RISK OF THEIR INVESTMENT OR ACQUISITION FOR AN
INDEFINITE PERIOD OF TIME.
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS



 

 
PAGE
   
ARTICLE I           
DEFINITIONS
1
              
Section 1.1            
Definitions
1
 
Section 1.2
Terms Generally
9
ARTICLE II
GENERAL PROVISIONS
10
 
Section 2.1
Formation
10
 
Section 2.2
Name
10
 
Section 2.3
Term
11
 
Section 2.4
Purpose; Powers
11
 
Section 2.5
Existence and Good Standing; Foreign Qualification
11
 
Section 2.6
Registered Office; Registered Agent; Principal Office; Other Offices
12
 
Section 2.7
No State Law Partnership
12
 
Section 2.8
Admission
12
ARTICLE III
CAPITALIZATION
13
 
Section 3.1
Units; Initial Capitalization; Schedules
13
 
Section 3.2
Authorization and Issuance of Additional Units
13
 
Section 3.3
Capital Accounts
14
 
Section 3.4
No Withdrawal
17
 
Section 3.5
Loans From Members
17
 
Section 3.6
No Right of Partition
17
 
Section 3.7
Non-Certification of Units; Legend; Units are Securities
17
ARTICLE IV
DISTRIBUTIONS
19
 
Section 4.1
Distributions
19
 
Section 4.2
Successors
19
 
Section 4.3
Tax Distributions
20
 
Section 4.4
Withholding
20
 
Section 4.5
Security Interest and Right of Set Off; Indemnification
20
 
Section 4.6
Certain Distributions
21
 
Section 4.7
Limitation
21
ARTICLE V
ALLOCATIONS
21
 
Section 5.1
Allocations for Capital Account Purposes
21

 
 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)




     
Page
                      
Section 5.2             
Allocations for Tax Purposes
24
 
Section 5.3
Members’ Tax Reporting
26
 
Section 5.4
Certain Costs and Expenses
26
ARTICLE VI           
MANAGEMENT
26
 
Section 6.1
Managing Member; Delegation of Authority and Duties
26
 
Section 6.2
Officers
28
 
Section 6.3
Liability of Members
29
 
Section 6.4
Indemnification by the Company
30
 
Section 6.5
Investment Representations of Members
30
ARTICLE VII
WITHDRAWAL; DISSOLUTION; TRANSFER OF MEMBERSHIP INTERESTS; ADMISSION OF NEW
MEMBERS
30
 
Section 7.1
Member Withdrawal
30
 
Section 7.2
Dissolution
30
 
Section 7.3
Transfer by Members
32
 
Section 7.4
Admission or Substitution of New Members
32
 
Section 7.5
Additional Requirements
34
 
Section 7.6
Mandatory Exchange
34
 
Section 7.7
Bankruptcy
34
ARTICLE VIII
BOOKS AND RECORDS; FINANCIAL STATEMENTS AND OTHER INFORMATION; TAX MATTERS
34
 
Section 8.1
Books and Records
34
 
Section 8.2
Information
35
 
Section 8.3
Fiscal Year
35
 
Section 8.4
Certain Tax Matters
35
ARTICLE IX
MISCELLANEOUS
37
 
Section 9.1
Separate Agreements; Schedules
37
 
Section 9.2
Governing Law
37
 
Section 9.3
Successors and Assigns
37
 
Section 9.4
Amendments and Waivers
37
 
Section 9.5
Notices
38
 
Section 9.6
Counterparts
39

 
 
ii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)





                  
Page
         
Section 9.7            
Power of Attorney
39
 
Section 9.8
Entire Agreement
39
 
Section 9.9
Remedies
39
 
Section 9.10
Severability
40
 
Section 9.11
Creditors
40
 
Section 9.12
Waiver
40
 
Section 9.13
Further Action
40
 
Section 9.14
Delivery by Facsimile or Email
40

 
 
 
 
 
 
 
iii

--------------------------------------------------------------------------------

 
 
THIRD AMENDED AND RESTATED
OPERATING AGREEMENT
OF
H.D.D. LLC
A California Limited Liability Company
 
This THIRD AMENDED AND RESTATED OPERATING AGREEMENT of H.D.D. LLC (the
“Company”), dated and effective as of June 19, 2013 (this “Agreement”), is
adopted, executed and agreed to, for good and valuable consideration, by and
among the Members (as defined below).
 
WHEREAS, on October 23, 2007, Articles of Organization for the Company, as
organized under the laws of the State of California, were filed with the
California Secretary of State as file number 200729610091.
 
WHEREAS, the Company was governed by that certain Operating Agreement for H.D.D.
LLC, as of October 30, 2007 (the “Original Agreement”);
 
WHEREAS, as of June 4, 2008, the Original Agreement was amended and restated in
accordance with its terms (the “First Amended Agreement”);
 
WHEREAS, as of January 1, 2010, the First Amended Agreement was amended and
restated in accordance with its terms (the “Second Amended Agreement”);
 
WHEREAS, the Members (as defined herein) wish to amend and restate the Second
Amended Agreement in accordance with its terms and, in connection therewith, to
(1) convert all outstanding limited liability company interests in the Company
into LLC Units (as defined below) and (2) admit Truett-Hurst, Inc., a Delaware
corporation, as sole Managing Member of the Company; and
 
WHEREAS, the parties hereto desire to enter into this Third Amended and Restated
Operating Agreement of the Company.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereto, each intending to be legally bound, agree that the
Second Amended Agreement is hereby amended and restated in its entirety as
follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1             Definitions.
 
Unless the context otherwise requires, the following terms shall have the
following meanings for purposes of this Agreement:
 
 
1

--------------------------------------------------------------------------------

 
 
“Act” means the Beverly-Killea Limited Liability Company Act (California
Corporations Code Sections 17000-17657), as it may be amended from time to time,
and any successor to the Act.
 
“Additional Member” means any Person that has been admitted to the Company as a
Member pursuant to Section 7.4 by virtue of having received its Membership
Interest from the Company and not from any other Member or Assignee.
 
“Adjusted Capital Account” means the Capital Account maintained for each Member
as of the end of each Taxable Year of the Company, (a) increased by any amounts
that such Member is obligated to restore under the standards set by Treasury
Regulations Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to restore
under Treasury Regulations Sections 1.704-2(g) and 1.704-2(i)(5)) and (b)
decreased by (i) the amount of all losses and deductions that, as of the end of
such Taxable Year, are reasonably expected to be allocated to such Member in
subsequent years under Sections 704(e)(2) and 706(d) of the Code and Treasury
Regulations Section 1.751-1(b)(2)(ii), and (ii) the amount of all distributions
that, as of the end of such Taxable Year, are reasonably expected to be made to
such Member in subsequent years in accordance with the terms of this Agreement
or otherwise to the extent they exceed offsetting increases to such Member’s
Capital Account that are reasonably expected to occur during (or prior to) the
year in which such distributions are reasonably expected to be made (other than
increases as a result of a minimum gain chargeback pursuant to Section 5.1(b)(i)
or Section 5.1(b)(ii)). The foregoing definition of Adjusted Capital Account is
intended to comply with the provisions of Treasury Regulations Section
1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith. The
“Adjusted Capital Account” of a Member in respect of a Unit shall be the amount
that such Adjusted Capital Account would be if such Unit were the only interest
in the Company held by such Member from and after the date on which such Unit
was first issued.
 
“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 3.3(c)(i) or Section 3.3(c)(ii).
 
“Affiliate” when used with reference to another Person means any Person (other
than the Company), directly or indirectly, through one or more intermediaries,
controlling, controlled by, or under common control with, such other Person. In
addition, Affiliates of a Member shall include all its directors, managers,
officers and employees in their capacities as such.
 
“Agreed Value” of any Contributed Property means the Fair Market Value of such
property or other consideration at the time of contribution as determined by the
Managing Member, without taking into account any liabilities to which such
Contributed Property was subject at such time. The Managing Member shall use
such method as it determines to be appropriate to allocate the aggregate Agreed
Value of Contributed Properties contributed to the Company in a single or
integrated transaction among each separate property on a basis proportional to
the Fair Market Value of each Contributed Property.
 
“Agreement” has the meaning set forth in the recitals hereto.
 
“Articles of Organization” has the meaning set forth in Section 2.1.
 
 
2

--------------------------------------------------------------------------------

 
 
“Assignee” means any Transferee to which a Member or another Assignee has
Transferred all or a portion of its interest in the Company in accordance with
the terms of this Agreement, but that is not admitted to the Company as a
Member.
 
“Assumed Tax Rate” means, for any Taxable Year, the highest marginal effective
rate of federal, state and local income tax applicable to an individual resident
in Healdsburg, California (or, if higher, a corporation doing business in
Healdsburg, California), taking account of any differences in rates applicable
to ordinary income and capital gains and any allowable deductions in respect of
such state and local taxes in computing a Member’s liability for federal income
tax.
 
“Bankruptcy” means, with respect to any Person, being the subject of an order
for relief under Title 11 of the United States Code, or any successor statute or
other statute in any foreign jurisdiction having like import or effect.
 
“Book-Tax Disparity” means, with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax purposes as of such date.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in San Francisco, California are authorized or required to
close.
 
“Capital Account” means the capital account maintained for a Member pursuant to
Section 3.3.
 
“Capital Contribution” means any cash, cash equivalents or the Fair Market Value
of other property that a Member contributes to the Company with respect to any
Unit or other Equity Securities issued by the Company (net of liabilities
assumed by the Company or to which such property is subject).
 
“Carrying Value” means (a) with respect to a Contributed Property, subject to
the following sentence, the Agreed Value of such property reduced (but not below
zero) by all depreciation, amortization and cost recovery deductions charged to
the Members’ Capital Accounts in respect of such Contributed Property, and (b)
with respect to any other Company property, subject to the following sentence,
the adjusted basis of such property for federal income tax purposes, all as of
the time of determination. The Carrying Value of any property shall be adjusted
from time to time in accordance with Section 3.3(c)(i) and Section 3.3(c)(ii)
and to reflect changes, additions or other adjustments to the Carrying Value for
dispositions and acquisitions of Company properties, as deemed appropriate by
the Managing Member.
 
“Class” means the classes into which the limited liability company interests in
the Company created in accordance with Section 3.1 and Section 3.2(a) may be
classified or divided from time to time by the Managing Member in its sole
discretion pursuant to the provisions of this Agreement. As of the date of this
Agreement the only Class is the LLC Units. Subclasses within a Class shall not
be separate Classes for purposes of this Agreement. For all purposes hereunder
and under the Act, only such Classes expressly established under this Agreement,
including by the Managing Member in accordance with this Agreement, shall be
deemed to be a Class or group of limited liability company interests in the
Company. For the avoidance of doubt, to the extent that the Managing Member
holds limited liability company interests of any Class, the Managing Member
shall not be deemed to hold a separate Class of such interests from any other
Member because it is the Managing Member.
 
 
3

--------------------------------------------------------------------------------

 
 
“Class A Membership Interest” has the meaning set forth in the Second Amended
Agreement.
 
“Class B Membership Interest” has the meaning set forth in the Second Amended
Agreement.
 
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.
 
“Company” has the meaning set forth in the preamble hereto.
 
“Company Minimum Gain” has the meaning set forth for the term “partnership
minimum gain” in Treasury Regulations Section 1.704-2(d).
 
“Contributed Property” means any property contributed to the Company by a
Member.
 
“Control” means, when used with reference to any Person, the power to direct the
management or policies of such Person, directly or indirectly, by or through
stock or other equity ownership, agency or otherwise, or pursuant to or in
connection with an agreement, arrangement or other understanding (written or
oral); and the terms “controlling” and “controlled” shall have meanings
correlative to the foregoing.
 
“Distributable Assets” means, with respect to any fiscal period, all cash
receipts (including from any operating, investing and financing activities) and
(if distribution thereof is determined to be necessary or desirable by the
Managing Member) other assets of the Company from any and all sources, reduced
by operating cash expenses, contributions of capital to Subsidiaries of the
Company and payments (if any) required to be made in connection with any loan to
the Company and any reserve for contingencies or escrow required, in each case,
as is determined by the Managing Member in its sole discretion.
 
“Economic Risk of Loss” has the meaning set forth in Section 5.1(b)(vi).
 
“Equity Securities” means, as applicable, (i) any capital stock, limited
liability company or membership interests, partnership interests, or other
equity interest, (ii) any securities directly or indirectly convertible into or
exchangeable for any capital stock, limited liability company or membership
interests, partnership interests, or other equity interest or containing any
profit participation features, (iii) any rights or options directly or
indirectly to subscribe for or to purchase any capital stock, limited liability
company or membership interests, partnership interest, other equity interest or
securities containing any profit participation features or to subscribe for or
to purchase any securities directly or indirectly convertible into or
exchangeable for any capital stock, limited liability company or membership
interests, partnership interest, other equity interests or securities containing
any profit participation features, (iv) any equity appreciation rights, phantom
equity rights or other similar rights, or (v) any Equity Securities issued or
issuable with respect to the securities referred to in clauses (i) through (iv)
above in connection with a combination, recapitalization, merger, consolidation
or other reorganization.
 
 
4

--------------------------------------------------------------------------------

 
 
“Exchange Agreement” means the Exchange Agreement, dated on or about the date
hereof among the Managing Member and the LLC Unitholders (as defined therein)
from time to time party thereto, as it may be amended or supplemented from time
to time.
 
“Fair Market Value” means (i) in reference to a particular Unit or other Equity
Security issued by the Company or, as the case may be, all of the outstanding
Units or other Equity Securities issued by the Company, the hypothetical amount
that would be distributed with respect to such Unit(s) or Equity Security(ies),
as determined pursuant to an appraisal, which appraisal shall be subject to the
approval of the Managing Member, performed at the expense of the Company by (A)
the Company or any of its Subsidiaries or (B) an investment bank, accounting
firm or other Person of national standing having particular expertise in the
valuation of businesses comparable to that of the Company selected by the
Managing Member, and where such appraisal (1) determines the net equity value of
the Company, and (2) assumes the distribution to the Members pursuant to Section
4.1 and ARTICLE VII of the proceeds that would hypothetically be received with
respect to such Unit(s) or other Equity Security(ies) issued by the Company
based on such net equity value, and (ii) in reference to assets or securities
other than Units or other Equity Securities issued by the Company, the fair
market value for such assets or securities as between a willing buyer and a
willing seller in an arm’s length transaction occurring on the date of
valuation, taking into account all relevant factors determinative of value, as
is determined by the Managing Member in its sole discretion.
 
“First Amended Agreement” has the meaning set forth in the recitals hereto.
 
“Fiscal Year” means the fiscal year of the Company, which unless otherwise
determined by the Managing Member in its sole discretion shall be each period
ending on June 30.
 
“GAAP” means accounting principles generally accepted in the United States of
America, consistently applied and maintained throughout the applicable periods.
 
“Good Faith” shall mean a Person having acted in good faith and in a manner such
Person reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to a criminal proceeding, having had no reasonable
cause to believe such Person’s conduct was unlawful.
 
“Governmental Entity” means the United States of America or any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government, including any court, in each case, having jurisdiction over the
Company or any of its Subsidiaries or any of the property or other assets of the
Company or any of its Subsidiaries.
 
 
5

--------------------------------------------------------------------------------

 
 
“HSR Act” has the meaning set forth in Section 7.2(f).
 
“Indemnified Person” has the meaning set forth in Section 6.4.
 
“LLC Units” has the meaning set forth in Section 3.1.
 
“Majority in Interest of the Members” means more than 50 percent of the
interests of the Members in current profits of the Company.
 
“Managing Member” means Truett-Hurst, Inc., a Delaware corporation, and any
assignee to which the managing member of the Company Transfers all Units and
other Equity Securities held by such managing member of the Company that is
admitted to the Company as the managing member of the Company, in its capacity
as the managing member of the Company.
 
“Member” means each Person listed on Annex A hereto on the date hereof
(including the Managing Member) and each other Person who is hereafter admitted
as a Member in accordance with the terms of this Agreement and the Act. The
Members shall constitute the “members” (as such term is defined in the Act) of
the Company.  Any reference in this Agreement to any Member shall include such
Member’s Successors in Interest to the extent such Successors in Interest have
become Substituted Members in accordance with the provisions of this Agreement.
Except as otherwise set forth herein or in the Act, the Members shall constitute
a single Class or group of members of the Company for all purposes of the Act
and this Agreement.
 
“Member Nonrecourse Debt” has the meaning set forth for the term “partner
nonrecourse debt” in Treasury Regulations Section 1.704-2(b)(4).
 
“Member Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulations Section 1.704-2(i)(2).
 
“Member Nonrecourse Deduction” has the meaning set forth for the term “partner
nonrecourse deduction” in Treasury Regulations Section 1.704-2(i)(2).
 
“Membership Interest” means, with respect to each Member, such Member’s economic
interest and rights as a Member.
 
“Membership Interest Certificate” has the meaning set forth in Section
3.7(b)(i).
 
“Net Agreed Value” means, (a) in the case of any Contributed Property, the
Agreed Value of such property reduced by any liabilities either assumed by the
Company upon such contribution or to which such property is subject when
contributed, and (b) in the case of any property distributed to a Member by the
Company, the Company’s Carrying Value of such property (as adjusted pursuant to
Section 3.3(c)(ii)) at the time such property is distributed, reduced by any
liabilities either assumed by such Member upon such distribution or to which
such property is subject at the time of distribution.
 
“Net Income” means, for any Taxable Year, the excess, if any, of the Company’s
items of income and gain for such Taxable Year over the Company’s items of loss
and deduction for such Taxable Year. The items included in the calculation of
Net Income shall be determined in accordance with Section 3.3(b) and shall not
include any items specially allocated under Section 5.1(b).
 
 
6

--------------------------------------------------------------------------------

 
 
“Net Loss” means, for any Taxable Year, the excess, if any, of the Company’s
items of loss and deduction for such Taxable Year over the Company’s items of
income and gain for such Taxable Year. The items included in the calculation of
Net Loss shall be determined in accordance with Section 3.3(b) and shall not
include any items specially allocated under Section 5.1(b).
 
“Nonrecourse Deductions” means any and all items of loss, deduction, or
expenditure (including, without limitation, any expenditure described in Section
705(a)(2)(B) of the Code) that, in accordance with the principles of Treasury
Regulations Section 1.704-2(b), are attributable to a Nonrecourse Liability.
 
“Nonrecourse Liability” has the meaning set forth in Treasury Regulations
Section 1.752-1(a)(2).
 
“Officer” means each Person designated as an officer of the Company pursuant to
and in accordance with the provisions of Section 6.2, subject to any resolution
of the Managing Member appointing such Person as an officer of the Company or
relating to such appointment.
 
“Original Agreement” has the meaning set forth in the recitals hereof.
 
“Percentage Interest” means, with respect to any Member as of any date of
determination, (a) the number of LLC Units held by such Member at such time
dividend by (b) the number of LLC Units held by all Members at such time.
 
“Person” means an individual, a partnership (including a limited partnership), a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization, association or other
entity or a Governmental Entity.
 
“Pledge” means pledge, grant a security interest in, create a lien on, assign
the right to receive distributions or proceeds from, or otherwise encumber,
directly or indirectly, or any act of the foregoing.
 
“Proceeding” has the meaning set forth in Section 6.4.
 
“Quarterly Estimated Tax Periods” means the two, three, and four calendar month
periods with respect to which Federal quarterly estimated tax payments are made.
The first such period begins on January 1 and ends on March 31. The second such
period begins on April 1 and ends on May 31. The third such period begins on
June 1 and ends on August 31. The fourth such period begins on September 1 and
ends on December 31.
 
“Required Allocations” means (a) any limitation imposed on any allocation of Net
Losses under Section 5.1(b) and (b) any allocation of an item of income, gain,
loss or deduction pursuant to Section 5.1(b)(i), 5.1(b)(ii), 5.1(b)(iii),
5.1(b)(vi) or 5.1(b)(viii).
 
 
7

--------------------------------------------------------------------------------

 
 
“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Company recognized for federal income tax purposes resulting from
a sale, exchange or other disposition of a Contributed Property or Adjusted
Property, to the extent such item of gain or loss is not allocated pursuant to
Section 5.2(b)(i)(A) or 5.2(b)(ii)(A), respectively, to eliminate Book-Tax
Disparities.
 
“Schedule of Members” has the meaning set forth in Section 3.1(b).
 
“Second Amended Agreement” has the meaning set forth in the recitals hereto.
 
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association or other
business entity gains or losses or shall Control the management of any such
limited liability company, partnership, association or other business entity.
For purposes hereof, references to a “Subsidiary” of any Person shall be given
effect only at such times that such Person has one or more Subsidiaries and,
unless otherwise indicated, the term “Subsidiary” refers to a Subsidiary of the
Company.
 
“Substituted Member” means any Person that has been admitted to the Company as a
Member pursuant to Section 7.4 by virtue of such Person receiving all or a
portion of a Membership Interest from a Member or an Assignee and not from the
Company.
 
“Successor in Interest” means any (i) trustee, custodian, receiver or other
Person acting in any Bankruptcy or reorganization proceeding with respect to,
(ii) assignee for the benefit of the creditors of, (iii) trustee or receiver, or
current or former officer, director or partner, or other fiduciary acting for or
with respect to the dissolution, liquidation or termination of, or (iv) other
executor, administrator, committee, legal representative or other successor or
assign of, any Member, whether by operation of law or otherwise.
 
“Tax Distribution” has the meaning set forth in Section 4.3.
 
“Tax Matters Member” has the meaning set forth in Section 8.4(d).
 
“Tax Receivable Agreement” means the Tax Receivable Agreement, dated on or about
the date hereof, among the Managing Member and the LLC Unitholders (as defined
in the Exchange Agreement) from time to time party thereto, as it may be amended
or supplemented from time to time.
 
 
8

--------------------------------------------------------------------------------

 
 
“Taxable Year” means the period ending on December 31, unless otherwise
determined by the Managing Member in accordance with the requirements of Code
Section 706 and the Treasury Regulations thereunder.
 
“Transfer” means sell, assign, convey, contribute, give, or otherwise transfer,
whether directly or indirectly, voluntarily or involuntarily, by operation of
law or otherwise, or any act of the foregoing, but excludes Pledge or any act of
Pledging. The terms “Transferee,” “Transferor,” “Transferred,” “Transferring
Member,” “Transferor Member” and other forms of the word “Transfer” shall have
the correlative meanings.
 
“Treasury Regulations” means the regulations, including temporary regulations,
promulgated by the United States Treasury Department under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).
 
“Units” means the LLC Units and any other Class of limited liability company
interests in the Company denominated as “Units” that is established in
accordance with this Agreement, which shall constitute limited liability company
interests in the Company as provided in this Agreement and under the Act,
entitling the holders thereof to the relative rights, title and interests in the
profits, losses, deductions and credits of the Company at any particular time as
set forth in this Agreement, and any and all other benefits to which a holder
thereof may be entitled as a Member as provided in this Agreement, together with
the obligations of such Member to comply with all terms and provisions of this
Agreement.
 
“Unrealized Gain” attributable to any item of Company property means, as of any
date of determination, the excess, if any, of (a) the fair market value of such
property as of such date (as determined under Section 3.3(c)) over (b) the
Carrying Value of such property as of such date (prior to any adjustment to be
made pursuant to Section 3.3(c) as of such date).
 
“Unrealized Loss” attributable to any item of Company property means, as of any
date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to Section
3.3(c) as of such date) over (b) the fair market value of such property as of
such date (as determined under Section 3.3(c)).
 
Section 1.2             Terms Generally. In this Agreement, unless otherwise
specified or where the context otherwise requires:
 
(a)           the headings of particular provisions of this Agreement are
inserted for convenience only and will not be construed as a part of this
Agreement or serve as a limitation or expansion on the scope of any term or
provision of this Agreement;
 
(b)           words importing any gender shall include other genders;
 
(c)           words importing the singular only shall include the plural and
vice versa;
 
(d)           the words “include,” “includes” or “including” shall be deemed to
be followed by the words “without limitation”;
 
 
9

--------------------------------------------------------------------------------

 
 
(e)           the words “hereof,” “herein” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement;
 
(f)            references to “Articles,” “Exhibits,” “Sections,” “Schedules” or
“Annexes” shall be to Articles, Exhibits, Sections, Schedules or Annexes of or
to this Agreement;
 
(g)           references to any Person include the successors and permitted
assigns of such Person;
 
(h)           the use of the words “or,” “either” and “any” shall not be
exclusive;
 
(i)            wherever a conflict exists between this Agreement and any other
agreement among parties hereto, this Agreement shall control but solely to the
extent of such conflict;
 
(j)            references to “$” or “dollars” means the lawful currency of the
United States of America;
 
(k)           references to any agreement, contract or schedule, unless
otherwise stated, are to such agreement, contract or schedule as amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof; and
 
(l)            the parties hereto have participated collectively in the
negotiation and drafting of this Agreement; accordingly, in the event an
ambiguity or question of intent or interpretation arises, it is the intention of
the parties that this Agreement shall be construed as if drafted collectively by
the parties hereto, and that no presumption or burden of proof shall arise
favoring or disfavoring any party hereto by virtue of the authorship of any
provisions of this Agreement.
 
ARTICLE II
GENERAL PROVISIONS
 
Section 2.1             Formation. The Company was formed as a California
limited liability company on October 23, 2007 by the execution and filing
Articles of Organization of the Company (the “Articles of Organization”) by an
authorized person under and pursuant to the Act and the execution of the
Original Agreement. The Members agree to continue the Company as a limited
liability company under the Act, upon the terms and subject to the conditions
set forth in this Agreement. The rights, powers, duties, obligations and
liabilities of the Members shall be determined pursuant to the Act and this
Agreement. To the extent that the rights, powers, duties, obligations and
liabilities of any Member are different by reason of any provision of this
Agreement than they would be in the absence of such provision, this Agreement
shall, to the extent permitted by the Act, control.
 
Section 2.2             Name. The name of the Company is “H.D.D. LLC,” and all
Company business shall be conducted in that name or in such other names that
comply with applicable law as the Managing Member may select from time to time.
Subject to the Act, the Managing Member may change the name of the Company.  The
Managing Member may amend this Agreement to reflect such change at any time and
from time to time with the consent of a Majority in Interest of the
Members.  Prompt notification of any such change shall be given to all Members.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 2.3             Term. The term of the Company commenced on the date the
Articles of Organization were filed with the office of the California Secretary
of State and shall continue in existence perpetually until termination in
accordance with the provisions of Section 7.2(d) and the Act.
 
Section 2.4             Purpose; Powers.
 
(a)           General Powers. The nature of the business or purposes to be
conducted or promoted by the Company is to engage in any lawful act or activity
for which limited liability companies may be formed under the Act. The Company
may engage in any and all activities necessary, desirable or incidental to the
accomplishment of the foregoing. Notwithstanding anything herein to the
contrary, nothing set forth herein shall be construed as authorizing the Company
to possess any purpose or power, or to do any act or thing, forbidden by law to
a limited liability company formed under the laws of the State of California.
 
(b)           Company Action. Subject to the provisions of this Agreement and
except as prohibited by the Act, (i) the Company may, with the approval of the
Managing Member, enter into and perform any and all documents, agreements and
instruments, all without any further act, vote or approval of any Member and
(ii) the Managing Member may authorize any Person (including any Member or
Officer) to enter into and perform any document on behalf of the Company.
 
Section 2.5             Existence and Good Standing; Foreign Qualification. The
Managing Member may take all action which may be necessary or appropriate (i)
for the continuation of the Company’s valid existence as a limited liability
company under the laws of the State of California (and of each other
jurisdiction in which such existence is necessary to enable the Company to
conduct the business in which it is engaged) and (ii) for the maintenance,
preservation and operation of the business of the Company in accordance with the
provisions of this Agreement and applicable laws and regulations. The Managing
Member may file or cause to be filed for recordation in the office of the
appropriate authorities of the State of California, and in the proper office or
offices in each other jurisdiction in which the Company is formed or qualified,
such certificates (including certificates of limited liability companies and
fictitious name certificates) and other documents as are required by the
applicable statutes, rules or regulations of any such jurisdiction or as are
required to reflect the identity of the Members and the amounts of their
respective capital contributions. The Managing Member may cause the Company to
comply, to the extent procedures are available and those matters are reasonably
within the control of the Officers, with all requirements necessary to qualify
the Company as a foreign limited liability company in any jurisdiction other
than the State of California.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 2.6             Registered Office; Registered Agent; Principal Office;
Other Offices. The registered office of the Company required by the Act to be
maintained in the State of California shall be the office of the initial
registered agent named in the Articles of Organization or such other office
(which need not be a place of business of the Company) as the Managing Member
may designate from time to time in the manner provided by law. The registered
agent of the Company in the State of California shall be the initial registered
agent named in the Articles of Organization or such other Person or Persons as
the Managing Member may designate from time to time in the manner provided by
law. The principal office of the Company shall be at such place as the Managing
Member may designate from time to time, which need not be in the State of
California, and the Company shall maintain records at such place. The Company
may have such other offices as the Managing Member may designate from time to
time.
 
Section 2.7             No State Law Partnership.
 
(a)          The Members intend that the Company shall not be a partnership
(including a limited partnership) or joint venture, and that no Member or
Officer shall be a partner or joint venturer of any other Member or Officer by
virtue of this Agreement, for any purposes other than as is set forth in the
last sentence of this Section 2.7(a), and this Agreement shall not be construed
to the contrary. The Members intend that the Company shall be treated as a
partnership for federal and, if applicable, state or local income tax purposes,
and each Member, Assignee and the Company shall file all tax returns and shall
otherwise take all tax and financial reporting positions in a manner consistent
with such treatment.
 
(b)          So long as the Company is treated as a partnership for federal
income tax purposes, to ensure that Units are not traded on an established
securities market within the meaning of Treasury Regulations Section 1.7704-1(b)
or readily tradable on a secondary market or the substantial equivalent thereof
within the meaning of Regulations Section 1.7704-1(c), notwithstanding anything
to the contrary contained herein,
 
(i)            the Company shall not participate in the establishment of any
such market or the inclusion of its Units thereon, and
 
(ii)           the Company shall not recognize any Transfer made on any such
market by:
 
(A)           redeeming the Transferor Member (in the case of a redemption or
repurchase by the Company); or
 
(B)           admitting the Transferee as a Member or otherwise recognizing any
rights of the Transferee, such as a right of the Transferee to receive Company
distributions (directly or indirectly) or to acquire an interest in the capital
or profits of the Company.
 
Section 2.8             Admission. The Managing Member is hereby admitted as a
Member of the Company upon its execution of a counterpart signature page to this
Agreement and each Member of the Company immediately prior to the effectiveness
of this Agreement shall continue as a Member hereunder.
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE III
CAPITALIZATION
 
Section 3.1             Units; Initial Capitalization; Schedules.
 
(a)            Limited Liability Company Interests. Interests in the Company
shall be represented by Units, or such other Equity Securities in the Company,
or such other Company securities, in each case as the Managing Member may
establish in its sole discretion in accordance with the terms hereof. As of the
date hereof, the Units are comprised of one Class: “LLC Units”.
 
(b)            Schedule of Units; Schedule of Members. The aggregate number of
outstanding Units and the aggregate amount of cash Capital Contributions that
have been made by the Members and the Fair Market Value of any property other
than cash contributed by the Members with respect to the Units (including, if
applicable, a description and the amount of any liability assumed by the Company
or to which Contributed Property is subject) shall be set forth on a schedule
maintained by the Company. The Company shall also maintain a schedule setting
forth the name and address of each Member, the number of Units owned by such
Member and the aggregate Capital Contributions that have been made by such
Member with respect to such Member’s Units (such schedule, the “Schedule of
Members”). The Schedule of Members shall be the definitive record of ownership
of each Unit or other Equity Security in the Company and all relevant
information with respect to each Member. The Company shall be entitled to
recognize the exclusive right of a Person registered on its records as the owner
of Units or other Equity Securities in the Company for all purposes and shall
not be bound to recognize any equitable or other claim to or interest in Units
or other Equity Securities in the Company on the part of any other Person,
whether or not it shall have express or other notice thereof, except as
otherwise provided by the Act.
 
(c)           The Class A Membership Interests and Class B Memberships Interests
issued and outstanding immediately prior to the effectiveness of this Agreement
are hereby converted into LLC Units and each Member owns the number of LLC Units
set forth opposite the name of such Member in the Schedule of Members.
 
Section 3.2              Authorization and Issuance of Additional Units.
 
(a)           The Managing Member may issue additional LLC Units and/or
establish and issue other Classes of Units, other Equity Securities in the
Company or other Company securities from time to time with such rights,
obligations, powers, designations, preferences and other terms, which may be
different from, including senior to, any then-existing or future Classes of
Units, other Equity Securities in the Company or other Company securities, as
the Managing Member shall determine from time to time, in its sole discretion,
without the vote or consent of any other Member or any other Person, including
(i) the right of such Units, other Equity Securities in the Company or other
Company securities to share in Net Income and Net Loss or items thereof; (ii)
the right of such Units, other Equity Securities in the Company or other Company
securities to share in Company distributions; (iii) the rights of such Units,
other Equity Securities or other Company securities upon dissolution and
liquidation of the Company; (iv) whether, and the terms and conditions upon
which, the Company may or shall be required to
 
 
13

--------------------------------------------------------------------------------

 
 
redeem such Units, other Equity Securities in the Company or other Company
securities (including sinking fund provisions); (v) whether such Units, other
Equity Securities in the Company or other Company securities are issued with the
privilege of conversion or exchange and, if so, the terms and conditions of such
conversion or exchange; (vi) the terms and conditions upon which such Units,
other Equity Securities in the Company or other Company securities will be
issued, evidenced by certificates or assigned or transferred; (vii) the terms
and conditions of the issuance of such Units, other Equity Securities in the
Company or other Company securities (including, without limitation, the amount
and form of consideration, if any, to be received by the Company in respect
thereof, the Managing Member being expressly authorized, in its sole discretion,
to cause the Company to issue Units, other Equity Securities in the Company or
other Company securities for less than Fair Market Value); and (viii) the right,
if any, of the holder of such Units, other Equity Securities in the Company or
other Company securities to vote on Company matters, including matters relating
to the relative designations, preferences, rights, powers and duties of such
Units, other Equity Securities in the Company or other Company securities,
provided such voting rights are not inconsistent with the applicable provisions
of the Act. The Managing Member, without the vote or consent of any other Member
or any other Person, is authorized (i) to issue any Units, other Equity
Securities in the Company or other Company securities of any such newly
established Class or any existing Class and (ii) to amend this Agreement to
reflect the creation of any such new Class, the issuance of Units, other Equity
Securities in the Company or other Company securities of such Class, and the
admission of any Person as a Member which has received Units or other Equity
Securities of any such Class, in accordance with Sections 3.2, 7.4 and 9.4.
Except as expressly provided in this Agreement to the contrary, any reference to
“Units” shall include the LLC Units and any other Classes of Units that may be
established in accordance with this Agreement.
 
Section 3.3              Capital Accounts.
 
(a)           The Managing Member shall maintain for each Member owning Units a
separate Capital Account with respect to such Units in accordance with the rules
of Treasury Regulations Section 1.704-1(b)(2)(iv). Such Capital Account shall be
increased by (i) the amount of all Capital Contributions made to the Company
with respect to such Units pursuant to this Agreement and (ii) all items of
Company income and gain (including, without limitation, income and gain exempt
from tax) computed in accordance with Section 3.3(b) and allocated with respect
to such Units pursuant to Section 5.1, and decreased by (x) the amount of cash
or Net Agreed Value of all actual and deemed distributions of cash or property
made with respect to such Units pursuant to this Agreement and (y) all items of
Company deduction and loss computed in accordance with Section 3.3(b) and
allocated with respect to such Units pursuant to Section 5.1. The foregoing
provisions and the other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Treasury Regulations
Section 1.704-1(b) and shall be interpreted and applied in a manner consistent
with such Treasury Regulations. In the event the Managing Member shall determine
that it is prudent to modify the manner in which the Capital Accounts or any
adjustments thereto (including, without limitation, adjustments relating to
liabilities which are secured by contributed or distributed property or which
are assumed by the Company or any Members) are computed in order to comply with
such Treasury Regulations, the Managing Member, without the consent of any other
Person, may make such modification, notwithstanding the terms of this Agreement,
provided that it is not likely to have a material effect on the amounts
distributed to any Person pursuant to ARTICLE VII hereof upon the dissolution of
the Company. The Managing Member, without the consent of any other Person, also
shall (i) make any adjustments, notwithstanding the terms of this Agreement,
that are necessary or appropriate to maintain equality among the Capital
Accounts of the Members and the amount of capital reflected on the Company’s
balance sheet, as computed for book purposes, in accordance with Treasury
Regulations Section 1.704-1(b)(2)(iv)(q), and (ii) make any appropriate
modifications, notwithstanding the terms of this Agreement, in the event
unanticipated events might otherwise cause this Agreement not to comply with
Treasury Regulations Section 1.704-1(b).
 
 
14

--------------------------------------------------------------------------------

 
 
(b)           For purposes of computing the amount of any item of income, gain,
loss or deduction, which is to be allocated pursuant to ARTICLE V and is to be
reflected in the Members’ Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes (including,
without limitation, any method of depreciation, cost recovery or amortization
used for that purpose), provided, that:
 
(i)            Solely for purposes of this Section 3.3, the Company shall be
treated as owning directly its proportionate share (as determined by the
Managing Member) of all property owned by any partnership, limited liability
company, unincorporated business or other entity or arrangement that is
classified as a partnership for federal income tax purposes, of which the
Company is, directly or indirectly, a partner.
 
(ii)           Except as otherwise provided in Treasury Regulations Section
1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss and
deduction shall be made without regard to any election under Section 754 of the
Code which may be made by the Company and, as to those items described in
Section 705(a)(1)(B) or 705(a)(2)(B) of the Code, without regard to the fact
that such items are not includable in gross income or are neither currently
deductible nor capitalized for federal income tax purposes. To the extent an
adjustment to the adjusted tax basis of any Company asset pursuant to Section
734(b) or 743(b) of the Code is required, pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment in the Capital Accounts shall be treated
as an item of gain or loss.
 
(iii)           Any income, gain or loss attributable to the taxable disposition
of any Company property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the Company’s
Carrying Value with respect to such property as of such date.
 
(iv)           In accordance with the requirements of Section 704(b) of the
Code, any deductions for depreciation, cost recovery or amortization
attributable to any Contributed Property shall be determined in the manner
described in Treasury Regulations Section 1.704-1(b)(2)(iv)(g)(3) as if the
adjusted basis of such property on the date it was acquired by the Company were
equal to the Agreed Value of such property. Upon an adjustment pursuant to
Section 3.3(c) to the Carrying Value of any Adjusted Property that is subject to
depreciation, cost recovery or amortization, any further deductions for such
depreciation, cost recovery or amortization attributable to such property shall
be determined in the manner described in Treasury Regulations Sections
1.704-1(b)(2)(iv)(g)(3) and 1.704-3(a)(6)(i) as if the adjusted basis of such
property were equal to the Carrying Value of such property immediately following
such adjustment; provided, however, that, if the asset has a zero adjusted basis
for federal income tax purposes, depreciation, cost recovery or amortization
deductions shall be determined using any method that the Managing Member may
adopt.
 
 
15

--------------------------------------------------------------------------------

 
 
(c)           A transferee of Units shall succeed to a pro rata portion of the
Capital Account of the transferor relating to the Units so transferred.
 
(i)            In accordance with Treasury Regulations Section
1.704-1(b)(2)(iv)(f), on an issuance of additional Units for cash or Contributed
Property and the issuance of Units as consideration for the provision of
services, the Capital Account of all Members and the Carrying Value of each
Company property immediately prior to such issuance shall be adjusted upward or
downward to reflect any Unrealized Gain or Unrealized Loss attributable to such
Company property, as if such Unrealized Gain or Unrealized Loss had been
recognized on an actual sale of each such property immediately prior to such
issuance and had been allocated to the Members at such time pursuant to Section
5.1 in the same manner as a corresponding item of gain or loss actually
recognized during such period would have been allocated. In determining such
Unrealized Gain or Unrealized Loss, the aggregate cash amount and Fair Market
Value of all Company assets (including, without limitation, cash or cash
equivalents) immediately prior to the issuance of additional Units shall be
determined by the Managing Member using such method of valuation as it may
adopt; provided, however, that the Managing Member, in arriving at such
valuation, must take fully into account the Fair Market Value of the Units of
all Members at such time. The Managing Member shall allocate such aggregate
value among the assets of the Company (in such manner as it determines) to
arrive at a Fair Market Value for individual properties.
 
(ii)           In accordance with Treasury Regulations Section
1.704-1(b)(2)(iv)(f), immediately prior to any actual or deemed distribution to
a Member of any Company property (other than a distribution of cash that is not
in redemption or retirement of a Unit), the Capital Accounts of all Members and
the Carrying Value of all Company property shall be adjusted upward or downward
to reflect any Unrealized Gain or Unrealized Loss attributable to such Company
property, as if such Unrealized Gain or Unrealized Loss had been recognized in a
sale of such property immediately prior to such distribution for an amount equal
to its Fair Market Value, and had been allocated to the Members, at such time,
pursuant to Section 5.1 in the same manner as a corresponding item of gain or
loss actually recognized during such period would have been allocated. In
determining such Unrealized Gain or Unrealized Loss, the aggregate cash amount
and Fair Market Value of all Company assets (including, without limitation, cash
or cash equivalents) immediately prior to a distribution shall (A) in the case
of an actual distribution that is not made pursuant to ARTICLE VII or in the
case of a deemed distribution, be determined and allocated in the same manner as
that provided in Section 3.3(c)(i) or (B) in the case of a liquidating
distribution pursuant to ARTICLE VII, be determined and allocated by the Person
winding up the Company pursuant to Section 7.2(b) using such method of valuation
as it may adopt.
 
 
16

--------------------------------------------------------------------------------

 
 
(iii)          The Managing Member may make the adjustments described in clause
(i) above in the manner set forth therein if the Managing Member determines that
such adjustments are necessary or useful to effectuate the intended economic
arrangement among the Members.
 
(d)           Notwithstanding anything expressed or implied to the contrary in
this Agreement, in the event the Managing Member shall determine, in its sole
and absolute discretion, that it is prudent to modify the manner in which the
Capital Accounts, or any debits or credits thereto, are computed in order to
effectuate the intended economic sharing arrangement of the Members, the
Managing Member may make such modification, notwithstanding any other provision
hereof, without the consent of any other Person.
 
Section 3.4             No Withdrawal. No Person shall be entitled to withdraw
any part of such Person’s Capital Contributions or Capital Account or to receive
any distribution from the Company, except as expressly provided herein.
 
Section 3.5             Loans From Members. Loans by Members to the Company
shall not be considered Capital Contributions. If any Member shall loan funds to
the Company, then the making of such loans shall not result in any increase in
the Capital Account balance of such Member. The amount of any such loans shall
be a debt of the Company to such Member and shall be payable or collectible in
accordance with the terms and conditions upon which such loans are made.
 
Section 3.6             No Right of Partition. To the fullest extent permitted
by law, no Member shall have the right to seek or obtain partition by court
decree or operation of law of any property of the Company or any of its
Subsidiaries or the right to own or use particular or individual assets of the
Company or any of its Subsidiaries, or, except as expressly contemplated by this
Agreement, be entitled to distributions of specific assets of the Company or any
of its Subsidiaries.
 
Section 3.7             Non-Certification of Units; Legend; Units are
Securities.
 
(a)           Units shall be issued in non-certificated form; provided that the
Managing Member may cause the Company to issue certificates to a Member
representing the Units held by such Member.
 
(b)           If the Managing Member determines that the Company shall issue
certificates representing Units to any Member, the following provisions of this
Section 3.7 shall apply:
 
(i)            The Company shall issue one or more certificates in the name of
such Person in such form as it may approve, subject to Section 3.7(b)(ii) (a
“Membership Interest Certificate”), which shall evidence the ownership of the
Units represented thereby. Each such Membership Interest Certificate shall be
denominated in terms of the number of Units evidenced by such Membership
Interest Certificate and shall be signed by the Managing Member or an Officer on
behalf of the Company.
 
 
17

--------------------------------------------------------------------------------

 
 
(ii)           Each Membership Interest Certificate shall bear a legend
substantially in the following form:
 
THIS CERTIFICATE EVIDENCES A LLC UNIT REPRESENTING AN INTEREST IN H.D.D. LLC AND
SHALL CONSTITUTE A “SECURITY” WITHIN THE MEANING OF, AND SHALL BE GOVERNED BY,
(I) ARTICLE 8 OF THE UNIFORM COMMERCIAL CODE (INCLUDING SECTION 8-102(A)(15)
THEREOF) AS IN EFFECT FROM TIME TO TIME IN THE STATE OF CALIFORNIA, AND (II) THE
CORRESPONDING PROVISIONS OF THE UNIFORM COMMERCIAL CODE OF ANY OTHER APPLICABLE
JURISDICTION THAT NOW OR HEREAFTER SUBSTANTIALLY INCLUDES THE 1994 REVISIONS TO
ARTICLE 8 THEREOF AS ADOPTED BY THE AMERICAN LAW INSTITUTE AND THE NATIONAL
CONFERENCE OF COMMISSIONERS ON UNIFORM STATE LAWS AND APPROVED BY THE AMERICAN
BAR ASSOCIATION ON FEBRUARY 14, 1995.
 
THE INTERESTS IN H.D.D. LLC REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS ON TRANSFER SET FORTH IN THE THIRD AMENDED AND RESTATED OPERATING
AGREEMENT OF H.D.D. LLC, DATED AS OF APRIL 18, 2013, BY AND AMONG EACH OF THE
MEMBERS FROM TIME TO TIME PARTY THERETO, AS THE SAME MAY BE AMENDED FROM TIME TO
TIME.
 
THE UNITS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR THE SECURITIES LAWS OF ANY
OTHER JURISDICTION, AND MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED,
TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT IN ACCORDANCE WITH THE REQUIREMENTS
OF ACT.  THE UNITS REPRESENTED BY THIS CERTIFICATE ALSO ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AND OTHER CONDITIONS AND RESTRICTIONS, AS SET FORTH IN
THAT CERTAIN THIRD AMENDED AND RESTATED OPERATING AGREEMENT FOR H.D.D. LLC DATED
AS OF APRIL 18, 2013, AS THE SAME MAY BE AMENDED, A COPY OF WHICH WILL BE
FURNISHED BY THE COMPANY, WITHOUT CHARGE, TO THE HOLDER OF THIS CERTIFICATE UPON
WRITTEN REQUEST THEREFOR.  SUCH RIGHTS AND RESTRICTIONS ARE BINDING ON
TRANSFEREES OF THE SHARES.
 
(iii)          Each Unit shall constitute a “security” within the meaning of,
and shall be governed by, (i) Article 8 of the Uniform Commercial Code
(including Section 8-102(a)(15) thereof) as in effect from time to time in the
State of California, and (ii) the corresponding provisions of the Uniform
Commercial Code of any other applicable jurisdiction that now or hereafter
substantially includes the 1994 revisions to Article 8 thereof as adopted by the
American Law Institute and the National Conference of Commissioners on Uniform
State Laws and approved by the American Bar Association on February 14, 1995.
 
 
18

--------------------------------------------------------------------------------

 
 
(iv)          The Company shall issue a new Membership Interest Certificate in
place of any Membership Interest Certificate previously issued if the holder of
the Units represented by such Membership Interest Certificate, as reflected on
the books and records of the Company:
 
(A)           makes proof by affidavit, in form and substance satisfactory to
the Company, that such previously issued Membership Interest Certificate has
been lost, stolen or destroyed;
 
(B)           requests the issuance of a new Membership Interest Certificate
before the Company has notice that such previously issued Membership Interest
Certificate has been acquired by a purchaser for value in Good Faith and without
notice of an adverse claim;
 
(C)           if requested by the Company, delivers to the Company such
security, in form and substance satisfactory to the Company, as the Managing
Member may direct, to indemnify the Company against any claim that may be made
on account of the alleged loss, destruction or theft of the previously issued
Membership Interest Certificate; and
 
(D)           satisfies any other reasonable requirements imposed by the
Company.
 
(v)           Upon a Member’s Transfer in accordance with the provisions of this
Agreement of any or all Units represented by a Membership Interest Certificate,
the Transferee of such Units shall deliver such Membership Interest Certificate,
duly endorsed for Transfer by the Transferee, to the Company for cancellation,
and the Company shall thereupon issue a new Membership Interest Certificate to
such Transferee for the number of Units being Transferred and, if applicable,
cause to be issued to such Transferring Member a new Membership Interest
Certificate for the number of Units that were represented by the canceled
Membership Interest Certificate and that are not being Transferred.
 
ARTICLE IV
DISTRIBUTIONS
 
Section 4.1             Distributions. Distributions shall be made to the
Members, after Tax Distributions are made pursuant to Section 4.3, as and when
determined by the Managing Member, in accordance with their respective Units and
pro rata in respect of each Class of Units.
 
Section 4.2             Successors. For purposes of determining the amount of
distributions under Section 4.1, each Member shall be treated as having made the
Capital Contributions and as having received the distributions made to or
received by its predecessors in respect of any of such Member’s Units.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 4.3             Tax Distributions. Subject to Section 4.7 and to any
restrictions contained in any agreement to which the Company is bound, no later
than the tenth day following the end of each Quarterly Estimated Tax Period of
each calendar year, the Company shall, to the extent of available cash and
borrowings of the Company, make a distribution in cash (each, a “Tax
Distribution”), pro rata in accordance with the Percentage Interests in effect
with respect to such Quarterly Estimated Tax Period, in an amount equal to the
excess of (i) the product of (x) the taxable income of the Company attributable
to such Quarterly Estimated Tax Period and all prior Quarterly Estimated Tax
Periods in such calendar year, based upon (I) the information returns filed by
the Company, as amended or adjusted to date, and (II) estimated amounts, in the
case of periods for which the Company has not yet filed information returns,
multiplied by (y) the Assumed Tax Rate, over (ii) distributions made by the
Company pursuant to this Section 4.3 with respect to such calendar year. The
Managing Member shall use conventions similar to those adopted pursuant to
Section 5.2(d) to determine the Percentage Interests of the Members with respect
to a Quarterly Estimated Tax Period. For the avoidance of doubt, Tax
Distributions shall be made only with respect to taxable income earned by the
Company. For purposes of clause (i)(x) above, the taxable income of the Company
shall be determined by disregarding any adjustment to the taxable income of any
Member that arises under Section 743(b) of the Code and is attributable to the
acquisition by such Member of an interest in the Company in a transaction
described in Section 743(a) of the Code.
 
Section 4.4             Withholding.  The Company is authorized to withhold from
any payment made to, or any distributive share of, a Member, any taxes required
by law to be withheld, and in such event, such taxes shall be treated as if an
amount equal to such withheld taxed had been paid to the Member rather than paid
over to the Governmental Entity.
 
Section 4.5             Security Interest and Right of Set Off; Indemnification.
If the Company is required by law to make any payment to a Governmental Entity
that is specifically attributable to a Member or a Member’s status as such
(including federal withholding taxes, state or local personal property taxes and
state or local unincorporated business taxes), then such Member shall indemnify
the Company or its Successor in Interest in full for the entire amount paid
(including interest, penalties and reasonable related expenses). A Member’s
obligation to indemnify the Company or its Successor in Interest under this
Section 4.5 shall survive the dissolution, winding up and termination of the
Company. The Company and its Successor in Interest may pursue and enforce all
rights and remedies it may have against each Member under this Section 4.5,
including instituting a lawsuit to collect such indemnification, with interest
calculated at a rate equal to 10 percent (but not in excess of the highest rate
per annum permitted by law). As security for any such indemnification obligation
or any other liability or obligation to which the Company may be subject as a
result of any act or status of any Member, or to which the Company may become
subject with respect to the interest of any Member in the Company, the Company
shall have (and each Member hereby grants to the Company) a security interest in
all Distributable Assets distributable to such Member to the extent of the
amount of such liability or obligation. Whenever the Company is to pay any sum
to any Member or any Affiliate or related Person thereof pursuant to the terms
of this Agreement, any amounts that such Member or such Affiliate or related
Person owes to the Company, whether pursuant to this Section 4.5 or under any
promissory note issued to the Company as partial payment for any Units of the
Company may be deducted from that sum before payment; provided, however, that no
deduction pursuant to this sentence shall be made with respect to any Tax
Distribution except on account of any amounts owed by such Member or such
Affiliate or related Person which (i) are due and owing pursuant to the
indemnification obligation provided for in this Section 4.5 or (ii) are past due
or as to which the obligor is otherwise in default.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 4.6             Certain Distributions. For purposes of this ARTICLE IV,
a distribution to a Member of property (other than cash) shall be treated as a
Tax Distribution pursuant to Section 4.3 (rather than as, for example, a
distribution pursuant to Section 4.1) in an amount equal to the hypothetical
amount of tax that the Member would pay, at the Assumed Tax Rate, if (i) such
property were not treated as a distribution of money pursuant to Section
731(c)(2) of the Code (to the extent that Section 731(c)(2) otherwise applies)
and (ii) the Member sold the property immediately after receiving such
distribution.
 
Section 4.7             Limitation. Notwithstanding any other provision of this
Agreement, the Company, and the Managing Member on behalf of the Company, shall
not be required to make a distribution if such distribution to any Member or
Assignee would violate the Act or other applicable law.
 
ARTICLE V
ALLOCATIONS
 
Section 5.1             Allocations for Capital Account Purposes. i) Except as
otherwise provided in this Agreement, Net Income and Net Losses (and, to the
extent necessary, individual items of income, gain or loss or deduction of the
Company) shall be allocated in a manner such that the Capital Account of each
Member after giving effect to the Special Allocations set forth in Section
5.1(b) is, as nearly as possible, equal (proportionately) to (i) the
distributions that would be made pursuant to Section 7.2 if the Company were
dissolved, its affairs wound up and its assets sold for cash equal to their
Carrying Value, all Company liabilities were satisfied (limited with respect to
each non-recourse liability to the Carrying Value of the assets securing such
liability) and the net assets of the Company were distributed to the Members
pursuant to this Agreement, minus (ii) such Member’s share of Company Minimum
Gain and Member Nonrecourse Debt Minimum Gain, computed immediately prior to the
hypothetical sale of assets.
 
(b)           Special Allocations. Notwithstanding any other provision of this
Section 5.1, the following special allocations shall be made for such taxable
period:
 
(i)            Company Minimum Gain Chargeback. Notwithstanding any other
provision of this Section 5.1, if there is a net decrease in Company Minimum
Gain during any Company taxable period, each Member shall be allocated items of
Company income and gain for such period (and, if necessary, subsequent periods)
in the manner and amounts provided in Treasury Regulations Sections
1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor provision.
For purposes of this Section 5.1(b), each Member’s Adjusted Capital Account
balance shall be determined, and the allocation of income and gain required
hereunder shall be effected, prior to the application of any other allocations
pursuant to this Section 5.1(b) with respect to such taxable period (other than
an allocation pursuant to Section 5.1(b)(iii) and Section 5.1(b)(vi)). This
Section 5.1(b)(i) is intended to comply with the Company Minimum Gain chargeback
requirement in Treasury Regulations Section 1.704-2(f) and shall be interpreted
consistently therewith.
 
 
21

--------------------------------------------------------------------------------

 
 
(ii)           Chargeback of Member Nonrecourse Debt Minimum Gain.
Notwithstanding the other provisions of this Section 5.1 (other than Section
5.1(b)(i)), except as provided in Treasury Regulations Section 1.704-2(i)(4), if
there is a net decrease in Member Nonrecourse Debt Minimum Gain during any
Company taxable period, any Member with a share of Member Nonrecourse Debt
Minimum Gain at the beginning of such taxable period shall be allocated items of
Company income and gain for such period (and, if necessary, subsequent periods)
in the manner and amounts provided in Treasury Regulations Sections
1.704-2(i)(4) and 1.704-2(j)(2)(ii), or any successor provisions. For purposes
of this Section 5.1(b), each Member’s Adjusted Capital Account balance shall be
determined, and the allocation of income and gain required hereunder shall be
effected, prior to the application of any other allocations pursuant to this
Section 5.1(b), other than Section 5.1(b)(i) and other than an allocation
pursuant to Section 5.1(b)(v) and (b)(vi), with respect to such taxable period.
This Section 5.1(b)(ii) is intended to comply with the chargeback of items of
income and gain requirement in Treasury Regulations Section 1.704-2(i)(4) and
shall be interpreted consistently therewith.
 
(iii)          Qualified Income Offset. In the event any Member unexpectedly
receives any adjustments, allocations or distributions described in Treasury
Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5), or (6), items of Company
income and gain shall be specially allocated to such Member in an amount and
manner sufficient to eliminate, to the extent required by the Treasury
Regulations promulgated under Section 704(b) of the Code, the deficit balance,
if any, in its Adjusted Capital Account created by such adjustments, allocations
or distributions as quickly as possible, unless such deficit balance is
otherwise eliminated pursuant to Section 5.1(b)(i) or (ii). This Section
5.1(b)(iii) is intended to qualify and be construed as a “qualified income
offset” within the meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith.
 
(iv)          Gross Income Allocations. In the event any Member has a deficit
balance in its Capital Account at the end of any Company taxable period in
excess of the sum of (A) the amount such Member is required to restore pursuant
to the provisions of this Agreement and (B) the amount such Member is deemed
obligated to restore pursuant to Treasury Regulations Sections 1.704-2(g) and
1.704-2(i)(5), such Member shall be specially allocated items of Company gross
income and gain in the amount of such excess as quickly as possible; provided,
that an allocation pursuant to this Section 5.1(b)(iv) shall be made only if and
to the extent that such Member would have a deficit balance in its Capital
Account as adjusted after all other allocations provided for in this Section 5.1
have been tentatively made as if this Section 5.1(b)(iv) were not in this
Agreement.
 
 
22

--------------------------------------------------------------------------------

 
 
(v)            Nonrecourse Deductions. Nonrecourse Deductions for any taxable
period shall be allocated to the Members in accordance with their respective
Percentage Interests. If the Managing Member determines that the Company’s
Nonrecourse Deductions should be allocated in a different ratio to satisfy the
safe harbor requirements of the Treasury Regulations promulgated under Section
704(b) of the Code, the Managing Member is authorized, upon notice to the other
Members, to revise the prescribed ratio to the numerically closest ratio that
does satisfy such requirements.
 
(vi)           Member Nonrecourse Deductions. Member Nonrecourse Deductions for
any taxable period shall be allocated 100% to the Member that bears the
“Economic Risk of Loss” (as defined in the Treasury Regulations) with respect to
the Member Nonrecourse Debt to which such Member Nonrecourse Deductions are
attributable in accordance with Treasury Regulations Section 1.704-2(i). If more
than one Member bears the Economic Risk of Loss with respect to a Member
Nonrecourse Debt, such Member Nonrecourse Deductions attributable thereto shall
be allocated between or among such Members in accordance with the ratios in
which they share such Economic Risk of Loss.
 
(vii)          Nonrecourse Liabilities. Nonrecourse Liabilities of the Company
described in Treasury Regulations Section 1.752-3(a)(3) shall be allocated among
the Members in the manner chosen by the Managing Member and consistent with such
Section of the Treasury Regulations.
 
(viii)         Code Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Company asset pursuant to Section 734(b) or 743(b) of
the Code is required, pursuant to Treasury Regulations Section
1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital Accounts,
the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis), and such item of gain or loss shall be
specially allocated to the Members in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
Section of the Treasury Regulations.
 
(ix)           Curative Allocation.
 
(1)           The Required Allocations are intended to comply with certain
requirements of the Treasury Regulations. It is the intent of the Members that,
to the extent possible, all Required Allocations shall be offset either with
other Required Allocations or with special allocations of other items of Company
income, gain, loss or deduction pursuant to this Section 5.1(b)(ix)(1).
Therefore, notwithstanding any other provision of this ARTICLE V (other than the
Required Allocations), the Managing Member shall make such offsetting special
allocations of Company income, gain, loss or deduction in whatever manner it
determines appropriate so that, after such offsetting allocations are made, each
Member’s Capital Account balance is, to the extent possible, equal to the
Capital Account balance such Member would have had if the Required Allocations
were not part of this Agreement and all Company items were allocated pursuant to
the economic agreement among the Members.
 
 
23

--------------------------------------------------------------------------------

 
 
(2)           The Managing Member shall, with respect to each taxable period,
(1) apply the provisions of Section 5.1(b)(ix)(1) in whatever order is most
likely to minimize the economic distortions that might otherwise result from the
Required Allocations, and (2) divide all allocations pursuant to Section
5.1(b)(ix)(1) among the Members in a manner that is likely to minimize such
economic distortions.
 
(x)            Deficit Capital Accounts. No Member shall be required to pay to
the Company, to any other Member or to any third party any deficit balance which
may exist from time to time in the Member’s Capital Account.
 
Section 5.2              Allocations for Tax Purposes.
 
(a)           The income, gains, losses and deductions of the Company shall be
allocated for federal, state and local income tax purposes among the Members in
accordance with the allocation of such income, gains, losses and deductions
among the Members for purposes of computing their Capital Accounts; except that
if any such allocation is not permitted by the Code or other applicable law,
then the Company’s subsequent income, gains, losses and deductions for tax
purposes shall be allocated among the Members so as to reflect as nearly as
possible the allocation set forth herein in computing their Capital Accounts.
 
(b)           In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or an Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
federal income tax purposes among the Members as follows:
 
(i)            (A) In the case of a Contributed Property, such items
attributable thereto shall be allocated among the Members in the manner provided
under Section 704(c) of the Code that takes into account the variation between
the Agreed Value of such property and its adjusted basis at the time of
contribution; and (B) any item of Residual Gain or Residual Loss attributable to
a Contributed Property shall be allocated among the Members in the same manner
as its correlative item of “book” gain or loss is allocated pursuant to Section
5.1.
 
(ii)           (A) In the case of an Adjusted Property, such items shall (1)
first, be allocated among the Members in a manner consistent with the principles
of Section 704(c) of the Code to take into account the Unrealized Gain or
Unrealized Loss attributable to such property and the allocations thereof
pursuant to Section 3.3(c)(i) or Section 3.3(c)(ii), and (2) second, in the
event such property was originally a Contributed Property, be allocated among
the Members in a manner consistent with Section 5.2(b)(i)(A); and (B) any item
of Residual Gain or Residual Loss attributable to an Adjusted Property shall be
allocated among the Members in the same manner as its correlative item of “book”
gain or loss is allocated pursuant to Section 5.1.
 
 
24

--------------------------------------------------------------------------------

 
 
(iii)          In order to eliminate Book-Tax Disparities, the Managing Member
may cause the Company to use any method described in Treasury Regulations
Section 1.704-3.
 
(c)          For the proper administration of the Company and for the
preservation of uniformity of the Units (or any Class or Classes thereof), the
Managing Member shall (i) adopt such conventions as it deems appropriate in
determining the amount of depreciation, amortization and cost recovery
deductions; (ii) make special allocations for federal income tax purposes of
income (including, without limitation, gross income) or deductions; (iii)
without the consent of any other Person being required, amend the provisions of
this Agreement as appropriate (x) to reflect the proposal or promulgation of
Treasury Regulations under Section 704(b) or Section 704(c) of the Code or (y)
otherwise to preserve or achieve uniformity of the Units (or any Class or
Classes thereof); and (iv) adopt and employ such methods for (A) the maintenance
of capital accounts for book and tax purposes, (B) the determination and
allocation of adjustments under Sections 704(c), 734 and 743 of the Code, (C)
the determination and allocation of taxable income, tax loss and items thereof
under this Agreement and pursuant to the Code, (D) the determination of the
identities and tax classification of Members, (E) the provision of tax
information and reports to the Members, (F) the adoption of reasonable
conventions and methods for the valuation of assets and the determination of tax
basis, (G) the allocation of asset values and tax basis, (H) the adoption and
maintenance of accounting methods, (I) the recognition of the Transfer of Units
and (J) tax compliance and other tax-related requirements, including without
limitation, the use of computer software, as it determines in its sole
discretion are necessary and appropriate to execute the provisions of this
Agreement and to comply with federal, state and local tax law, and to achieve
uniformity of Units within a Class. The Managing Member may adopt such
conventions, make such allocations and make such amendments to this Agreement as
provided in this Section 5.2(c) only if such conventions, allocations or
amendments would not have a material adverse effect on the Members, the holders
of any Class or Classes of Units issued and outstanding or the Company, and if
such allocations are consistent with the principles of Section 704 of the Code.
 
(d)          For purposes of determining the items of Company income, gain,
loss, deduction, or credit allocable to any Member with respect to any period,
such items shall be determined on a daily, monthly, or other basis, as
determined by the Managing Member using any permissible method under Code
Section 706 and the Treasury Regulations promulgated thereunder.
 
(e)          Tax credits, tax credit recapture and any items related thereto
shall be allocated to the Members according to their interests in such items as
reasonably determined by the Managing Member taking into account the principles
of Treasury Regulations Sections 1.704-1(b)(4)(ii) and 1.704-1T(b)(4)(xi).
 
(f)           Allocations pursuant to this Section 5.2 are solely for the
purposes of federal, state and local taxes and shall not affect, or in any way
be taken into account in computing, any Member’s Capital Account or share of
Income, Loss, distributions or other Company items pursuant to any provision of
this Agreement.
 
 
25

--------------------------------------------------------------------------------

 
 
Section 5.3             Members’ Tax Reporting. The Members acknowledge and are
aware of the income tax consequences of the allocations made pursuant to this
ARTICLE V and, except as may otherwise be required by applicable law or
regulatory requirements, hereby agree to be bound by the provisions of this
ARTICLE V in reporting their shares of Company income, gain, loss, deduction and
credit for federal, state and local income tax purposes.
 
Section 5.4             Certain Costs and Expenses. The Company shall (i) pay,
or cause to be paid, all costs, fees, operating expenses and other expenses of
the Company (including the costs, fees and expenses of attorneys, accountants or
other professionals and the compensation of all personnel providing services to
the Company) incurred in pursuing and conducting, or otherwise related to, the
activities of the Company, and (ii) in the sole discretion of the Managing
Member, bear and/or reimburse the Managing Member for any costs, fees or
expenses incurred by it in connection with serving as the Managing Member. To
the extent that the Managing Member determines in its sole discretion that such
expenses are related to the business and affairs of the Managing Member that are
conducted through the Company and/or its subsidiaries (including expenses that
relate to the business and affairs of the Company and/or its subsidiaries and
that also relate to other activities of the Managing Member), the Managing
Member may cause the Company to pay or bear all expenses of the Managing Member,
including, without suggesting any limitation of any kind, costs of securities
offerings not borne directly by Members, board of directors compensation and
meeting costs, cost of periodic reports to its stockholders, litigation costs
and damages arising from litigation, accounting and legal costs and franchise
taxes, provided that the Company shall not pay or bear any income tax
obligations of the Managing Member.
 
ARTICLE VI
MANAGEMENT
 
Section 6.1             Managing Member; Delegation of Authority and Duties.
 
(a)           Authority of Managing Member. The business, property and affairs
of the Company shall be managed under the sole, absolute and exclusive direction
of the Managing Member, which may from time to time delegate authority to
Officers or to others to act on behalf of the Company. Without limiting the
foregoing provisions of this Section 6.1(a), but subject to any approval of the
Members required by the Act, the Managing Member shall have the sole power to
manage or cause the management of the Company, including, without limitation,
the power and authority to effectuate the sale, lease, Transfer, exchange or
other disposition of any, all or substantially all of the assets of the Company
(including, but not limited to, the exercise or grant of any conversion, option,
privilege or subscription right or any other right available in connection with
any assets at any time held by the Company).
 
 
26

--------------------------------------------------------------------------------

 
 
(b)           Other Members. No Member who is not also a Managing Member, in his
or her or its capacity as such, shall participate in or have any control over
the business of the Company. Except as expressly provided herein, the Units,
other Equity Securities in the Company, or the fact of a Member’s admission as a
member of the Company do not confer any rights upon the Members to participate
in the management of the affairs of the Company. Except as expressly provided
herein or as required by the Act, no Member who is not also a Managing Member
shall have any right to vote on any matter involving the Company, including with
respect to any  conversion of the Company, or any other matter that a Member
might otherwise have the ability to vote or consent with respect to under the
Act, at law, in equity or otherwise. The conduct, Control and management of the
Company shall be vested exclusively in the Managing Member. In all matters
relating to or arising out of the conduct of the operation of the Company, the
decision of the Managing Member shall be the decision of the Company.  Except as
required law, or expressly provided in Section 6.1 or by separate agreement with
the Company, no Member who is not also a Managing Member (and acting in such
capacity) shall take any part in the management or control of the operation or
business of the Company in its capacity as a Member, nor shall any Member who is
not also a Managing Member (and acting in such capacity) have any right,
authority or power to act for or on behalf of or bind the Company in his or her
or its capacity as a Member in any respect or assume any obligation or
responsibility of the Company or of any other Member.
 
(c)           Delegation by Managing Member. The Company may employ one or more
Members from time to time, and such Members, in their capacity as employees or
agents of the Company (and not, for clarity, in their capacity as Members of the
Company), may take part in the control and management of the business of the
Company to the extent such authority and power to act for or on behalf of the
Company has been delegated to them by the Managing Member. To the fullest extent
permitted by law, the Managing Member shall have the power and authority to
delegate to one or more other Persons the Managing Member’s rights and powers to
manage and control the business and affairs of the Company, including to
delegate to agents and employees of a Member or the Company (including
Officers), and to delegate by a management agreement or another agreement with,
or otherwise to, other Persons. The Managing Member may authorize any Person
(including any Member or Officer) to enter into and perform any document on
behalf of the Company.
 
(d)           Devotion of Time and Competing Activities.  The Managing Member is
not obligated to devote all of its time or business efforts to the affairs of
the Company.  The Managing Member shall devote whatever time, effort, and skill
as it deems appropriate in its discretion for the operation of the Company.  The
Managing Member and its Affiliates may engage or invest in, independently or
with others, any business activity or company of any type or
description.  Neither the Company nor any Member shall have any right in or to
such other ventures or activities, or to the income or proceeds derived
therefrom.  The Managing Member shall not be obligated to present any investment
opportunity or prospective economic advantage to the Company, even if the
opportunity is of the character that, if presented to the Company, could be
taken by the Company.  The Managing Member shall have the right to hold any
investment opportunity or prospective economic advantage for its own account or
to recommend such opportunity to Persons other than the Company.  The Members
hereby waive any and all rights and claims which they may otherwise have against
the Managing Member and its Affiliates as a result of such activities.
 
(e)           Limitation of Liability.  The Managing Member shall not be liable
to the Company or any Member for any action taken or any failure to act, unless
the act or omission constituted gross negligence, reckless conduct or
intentional misconduct.
 
 
27

--------------------------------------------------------------------------------

 
 
(f)            Duties of Managing Member.  The parties hereby agree that the
Managing Member’s only duty of care to the Company and the Members is to refrain
from engaging in grossly negligent or reckless conduct or intentional
misconduct.  To the extent that, at law or in equity, the Managing Member has
duties (including fiduciary duties) and liabilities relating thereto to the
Company, the Members or to another Person who is a party to or otherwise bound
by this Agreement, the Managing Member acting under this Agreement will not be
liable to the Company, to any such other Member or to any such other Person who
is a party to or otherwise bound by this Agreement, for its Good Faith reliance
on the provisions of this Agreement.  To the extent that the provisions of this
Agreement restrict or modify the duties (including fiduciary duties) and
liabilities related thereto of the Managing Member otherwise existing at law, in
equity or otherwise, it is agreed by the parties hereto that such restricted and
modified duties and liabilities shall govern and replace the duties and
liabilities of the Managing Member otherwise existing at law, in equity or
otherwise.  The Managing Member may consult with legal counsel, accountants and
financial or other advisors and any act or omission suffered or taken by the
Managing Member on behalf of the Company or in furtherance of the interests of
the Company in Good Faith in reliance upon and in accordance with the advice of
such counsel, accountants or financial or other advisors will be full
justification for any such act or omission, and the Managing Member will be
fully protected in so acting or omitting to act so long as such counsel or
accountants or financial or other advisors were selected with reasonable
care.  The parties hereto agree that nothing contained in this Section 6.2(f)
shall eliminate the implied contractual covenant of good faith and fair
dealing.  Notwithstanding any other provision of this Agreement or otherwise
applicable provision of law or equity, whenever in this Agreement the Managing
Member is permitted or required to make a decision (i) in its “sole discretion”
or “discretion” or under a grant of similar authority or latitude, the Managing
Member shall be entitled to consider only such interests and factors as it
desires, including its own interests, and shall, to the fullest extent permitted
by applicable law, have no duty or obligation to give any consideration to any
interest of or factors affecting the Company or the other Members, or (ii) in
its Good Faith or under another expressed standard, the Managing Member shall
act under such express standard and shall not be subject to any other or
different standards.
 
Section 6.2             Officers.
 
(a)           Designation and Appointment. The Managing Member may, from time to
time, employ and retain Persons as may be necessary or appropriate for the
conduct of the Company’s business, including employees, agents and other Persons
(any of whom may be a Member) who may be designated as Officers of the Company,
with such titles as and to the extent authorized by the Managing Member. Any
number of offices may be held by the same Person. In its discretion, the
Managing Member may choose not to fill any office for any period as it may deem
advisable. Officers need not be residents of the State of California or Members.
Any Officers so designated shall have such authority and perform such duties as
the Managing Member may from time to time delegate to them. The Managing Member
may assign titles to particular Officers. Each Officer shall hold office until
his successor shall be duly designated and shall qualify or until his death or
until he shall resign or shall have been removed in the manner hereinafter
provided. The salaries or other compensation, if any, of the Officers of the
Company shall be fixed from time to time by the Managing Member. Designation of
an Officer shall not of itself create any employment or, except as provided in
Section 6.4, contractual rights.
 
 
28

--------------------------------------------------------------------------------

 
 
(b)           Resignation and Removal. Any Officer may resign as such at any
time. Such resignation shall be made in writing and shall take effect at the
time specified therein, or if no time is specified, at the time of its receipt
by the Managing Member. The acceptance of a resignation shall not be necessary
to make it effective, unless expressly so provided in the resignation. All
employees, agents and Officers shall be subject to the supervision and direction
of the Managing Member and may be removed, with or without cause, from such
office by the Managing Member and the authority, duties or responsibilities of
any employee, agent or Officer of the Company may be suspended by or altered the
Managing Member from time to time, in each case in the sole discretion of the
Managing Member.
 
(c)           Duties of Officers. The Officers, in the performance of their
duties as such, shall owe to the Company duties of loyalty and due care of the
type owed by officers of a California corporation pursuant to the laws of the
state of California.
 
Section 6.3             Liability of Members.
 
(a)           No Personal Liability. Except as otherwise required by applicable
law and as expressly set forth in this Agreement, no Member shall have any
personal liability whatsoever in such Person’s capacity as a Member, whether to
the Company, to any of the other Members, to the creditors of the Company or to
any other third party, for the debts, liabilities, commitments or any other
obligations of the Company or for any losses of the Company. Except as otherwise
required by the Act, each Member shall be liable only to make such Member’s
Capital Contribution to the Company, if applicable, and the other payments
provided for expressly herein.
 
(b)           Return of Distributions. In accordance with the Act and the laws
of the State of California, a Member may, under certain circumstances, be
required to return amounts previously distributed to such Member. It is the
intent of the Members that no distribution to any Member pursuant to ARTICLE IV
shall be deemed a return of money or other property paid or distributed in
violation of the Act. The payment of any such money or distribution of any such
property to a Member shall be deemed to be a compromise within the meaning of
Section 17201(b) of the Act, and, to the fullest extent permitted by law, any
Member receiving any such money or property shall not be required to return any
such money or property to the Company or any other Person. However, if any court
of competent jurisdiction holds that, notwithstanding the provisions of this
Agreement, any Member is obligated to make any such payment, such obligation
shall be the obligation of such Member and not of any other Member.
 
 
29

--------------------------------------------------------------------------------

 
 
Section 6.4             Indemnification by the Company. Subject to the
limitations and conditions provided in this Section 6.4, each Person who was or
is made a party or is threatened to be made a party to or is involved in any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or arbitrative (each, a “Proceeding”), or any appeal in
such a Proceeding or any inquiry or investigation that could lead to such a
Proceeding, by reason of the fact that he, she or it, or a Person of which he,
she or it is the legal representative, is or was a Managing Member or an Officer
(each, an “Indemnified Person”), in each case, shall be indemnified by the
Company to the fullest extent permitted by applicable law, as the same exists or
may hereafter be amended (but, in the case of any such amendment, only to the
extent that such amendment permits the Company to provide broader
indemnification rights than such law permitted the Company to provide prior to
such amendment) against all judgments, penalties (including excise and similar
taxes and punitive damages), fines, settlements and reasonable expenses
(including reasonable attorneys’ fees and expenses) actually incurred by such
Indemnified Person in connection with such Proceeding, appeal, inquiry or
investigation, if such Indemnified Person acted in Good Faith. Reasonable
expenses incurred by an Indemnified Person who was, is or is threatened to be
made a named defendant or respondent in a Proceeding shall be paid by the
Company in advance of the final disposition of the Proceeding upon receipt of an
undertaking by or on behalf of such Person to repay such amount if it shall
ultimately be determined that he, she or it is not entitled to be indemnified by
the Company. Indemnification under this Section 6.4 shall continue as to a
Person who has ceased to serve in the capacity which initially entitled such
Person to indemnity hereunder. The rights granted pursuant to this Section 6.4
shall be deemed contract rights, and no amendment, modification or repeal of
this Section 6.4 shall have the effect of limiting or denying any such rights
with respect to actions taken or Proceedings, appeals, inquiries or
investigations arising prior to any amendment, modification or repeal. It is
expressly acknowledged that the indemnification provided in this Section 6.4
could involve indemnification for negligence or under theories of strict
liability. Notwithstanding the foregoing, no Indemnified Person shall be
entitled to any indemnity or advancement of expenses in connection with any
Proceeding brought (i) by such Indemnified Person against the Company (other
than to enforce the rights of such Indemnified Person pursuant to this Section
6.4), any Member or any Officer, or (ii) by or in the right of the Company,
without the prior written consent of the Managing Member.
 
Section 6.5             Investment Representations of Members. Each Member
hereby represents, warrants and acknowledges to the Company that: (a) such
Member has such knowledge and experience in financial and business matters and
is capable of evaluating the merits and risks of an investment in the Company
and is making an informed investment decision with respect thereto; (b) such
Member is acquiring interests in the Company for investment only and not with a
view to, or for resale in connection with, any distribution to the public or
public offering thereof; and (c) the execution, delivery and performance of this
Agreement have been duly authorized by such Member.
 
ARTICLE VII
WITHDRAWAL; DISSOLUTION; TRANSFER OF MEMBERSHIP INTERESTS;
ADMISSION OF NEW MEMBERS
 
Section 7.1             Member Withdrawal. No Member shall have the power or
right to withdraw or otherwise resign or be expelled from the Company prior to
the dissolution and winding up of the Company except pursuant to a Transfer
permitted under this Agreement.
 
Section 7.2             Dissolution.
 
(a)            Events. The Company shall be dissolved and its affairs shall be
wound up on the first to occur of (i) the determination of the Managing Member,
(ii) by the vote of a Majority in Interest of the Members, (iii) the entry of a
decree of judicial dissolution of the Company under Section 17351 of the Act or
(iv) the termination of the legal existence of the last remaining Member or the
occurrence of any other event which terminates the continued membership of the
last remaining Member in the Company unless the Company is continued without
dissolution in a manner permitted by the Act. In the event of a dissolution
pursuant to clause (i) or (ii) of the immediately preceding sentence, the
relative economic rights of each Class of Units immediately prior to such
dissolution shall be preserved to the greatest extent practicable with respect
to distributions made to Members pursuant to Section 7.2(c) below in connection
with the winding up of the Company, taking into consideration tax and other
legal constraints that may adversely affect one or more parties hereto and
subject to compliance with applicable laws and regulations, unless, with respect
to any Class of Units, holders of not less than 90% of the Units of such Class
consent in writing to a treatment other than as described above.
 
 
30

--------------------------------------------------------------------------------

 
 
(b)           Actions Upon Dissolution. When the Company is dissolved, the
business and property of the Company shall be wound up and liquidated by the
Managing Member or, in the event of the unavailability of the Managing Member or
if the Managing Member shall so determine, such Member or other liquidating
trustee as shall be named by the Managing Member.
 
(c)           Priority. A reasonable time shall be allowed for the orderly
winding up of the business and affairs of the Company and the liquidation of its
assets pursuant to this Section 7.2 to minimize any losses otherwise attendant
upon such winding up. Upon dissolution of the Company, the assets of the Company
shall be applied in the following manner and order of priority: (i) to
creditors, including Members who are creditors, to the extent otherwise
permitted by law, in satisfaction of liabilities of the Company (including all
contingent, conditional or unmatured claims), whether by payment or the making
of reasonable provision for payment thereof; and (ii) the balance shall be
distributed to the Members in accordance with their respective Units and pro
rata in respect of each Class of Units.
 
(d)           Cancellation of Articles of Organization. The Company shall
terminate when (i) all of the assets of the Company, after payment of or due
provision for all debts liabilities and obligations of the Company, shall have
been distributed to the Members in the manner provided for in this Agreement and
(ii) the Articles of Organization shall have been canceled in the manner
required by the Act.
 
(e)           Return of Capital.  The Members shall look solely to the assets of
the Company for the return of their Capital Contributions or returns thereon, if
any.  The liquidators of the Company and the Managing Member shall not be
personally liable for the return of Capital Contributions or any portion thereof
to the Members (it being understood that any such return shall be made solely
from Company assets).  If the assets remaining after the payment or discharge of
the debts and liabilities of the Company are insufficient to return the Members’
Capital Contributions or returns thereon, the Members shall have no recourse
against the Managing Member or any other liquidators of the Company.
 
(f)            Hart Scott Rodino. Notwithstanding any other provision in this
Agreement, in the event the Hart Scott Rodino Antitrust Improvements Act of
1976, as amended (the “HSR Act”), is applicable to any Member by reason of the
fact that any assets of the Company will be distributed to such Member in
connection with the dissolution of the Company, the distribution of any assets
of the Company shall not be consummated until such time as the applicable
waiting periods (and extensions thereof) under the HSR Act have expired or
otherwise been terminated with respect to each such Member.
 
 
31

--------------------------------------------------------------------------------

 
 
Section 7.3             Transfer by Members. No Member may Transfer or Pledge
all or any portion of its Units or other interests or rights in the Company
except with the written consent of the Managing Member in its sole discretion,
provided, however, that, subject to the provisions of Section 7.4(c) (other than
the provisions of Section 7.4(c)(v) to the extent that such provisions relate to
the delivery of legal and/or tax opinions), without the consent of the Managing
Member, a Member may, at any time, Transfer any of such Member’s Units pursuant
to the Exchange Agreement. In addition, to the extent that the Managing Member
determines in Good Faith that a proposed Transfer would not violate Section
7.4(c) below, then the Managing Member will not unreasonably withhold its
consent to a Transfer (i) in the case of any Member who is a natural Person, (A)
upon the death of such Member pursuant to applicable laws of descent and
distribution or (B) to or among such Person’s spouse and descendants (whether
natural or adopted) and any trust, partnership, limited liability company or
similar vehicle established solely for the benefit of (or the sole members or
partners of which are) such Person, such Person’s spouse and/or descendants or
(ii) to and among wholly owned Subsidiaries of any Member, provided, however,
that if any such wholly owned Subsidiary will subsequently cease to be wholly
owned by such Member, the Units so Transferred must first be Transferred back to
the original Member or another permitted Transferee of such original
Member.  For the avoidance of doubt, it shall not be unreasonable for the
Managing Member to impose reasonable restrictions on the number of Persons to
whom a Member may make Transfers pursuant to clauses (i) and (ii) of the
preceding sentence, which restrictions need not be uniform among holders of
interests in the Company. Any purported Transfer or Pledge of all or a portion
of a Member’s Units or other interests in the Company not complying with this
Section 7.3 shall be void and shall not create any obligation on the part of the
Company or the other Members to recognize that Transfer or Pledge or to deal
with the Person to which the Transfer or Pledge purportedly was made.
 
Section 7.4             Admission or Substitution of New Members.
 
(a)           Admission. Without the consent of any other Person, the Managing
Member shall have the right to admit as a Substituted Member or an Additional
Member, any Person who acquires an interest in the Company, or any part thereof,
from a Member or from the Company. Concurrently with the admission of a
Substituted Member or an Additional Member, the Managing Member shall forthwith
(i) amend the Schedule of Members to reflect the name and address of such
Substituted Member or Additional Member and to eliminate or modify, as
applicable, the name and address of the Transferring Member with regard to the
Transferred Units and (ii) cause any necessary papers to be filed and recorded
and notice to be given wherever and to the extent required showing the
substitution of a Transferee as a Substituted Member in place of the
Transferring Member, or the admission of an Additional Member, in each case, at
the expense, including payment of any professional and filing fees incurred, of
such Substituted Member or Additional Member, unless otherwise determined by the
Managing Member; provided that such expenses shall not be payable with respect
to a Substituted Member or Additional Member that is or is to become an employee
of the Company or any of its Subsidiaries, where the issuance or Transfer of an
interest in the Company to such Person is in connection with their provision of
services to the Company or any of its Subsidiaries.
 
 
32

--------------------------------------------------------------------------------

 
 
(b)           Conditions and Limitations. The admission of any Person as a
Substituted Member or an Additional Member shall be conditioned upon (i) such
Person’s written acceptance and adoption of all the terms and provisions of this
Agreement, either by (A) execution and delivery of a counterpart signature page
to this Agreement countersigned by the Managing Member on behalf of the Company
or (B) any other writing evidencing the intent of such Person to become a
Substituted Member or an Additional Member and such writing is accepted by the
Managing Member on behalf of the Company.
 
(c)           Prohibited Transfers. Notwithstanding any contrary provision in
this Agreement, in no event may any Transfer of a Unit or other interest in the
Company be made by any Member or Assignee if:
 
(i)            such Transfer is made to any Person who lacks the legal right,
power or capacity to own such Unit or other interest in the Company;
 
(ii)           such Transfer would pose a material risk that the Company would
be a “publicly traded partnership” as defined in Section 7704 of the Code;
 
(iii)          such Transfer would require the registration of such transferred
Unit or other interest in the Company or of any Class of Unit or other interest
in the Company pursuant to any applicable United States federal or state
securities laws (including, without limitation, the Securities Act or the
Exchange Act) or other non-U.S. securities laws (including Canadian provincial
or territorial securities laws) or would constitute a non-exempt distribution
pursuant to applicable provincial or state securities laws;
 
(iv)           such Transfer would cause any portion of the assets of the
Company to become “plan assets” of any “benefit plan investor” within the
meaning of regulations issued by the U.S. Department of Labor at Section
2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the Code of Federal
Regulations as modified by Section 3(42) of the Employee Retirement Income
Security Act of 1974, as amended from time to time; or
 
(v)            to the extent requested by the Managing Member, the Company does
not receive such legal and/or tax opinions and written instruments (including,
without limitation, copies of any instruments of Transfer and such Assignee’s
consent to be bound by this Agreement as an Assignee) that are in a form
satisfactory to the Managing Member, as determined in the Managing Member’s sole
discretion.
 
In addition, notwithstanding any contrary provision in this Agreement, to the
extent the Managing Member shall determine that interests in the Company do not
meet the requirements of Treasury Regulation section 1.7704-1(h), the Managing
Member may impose such restrictions on the Transfer of Units or other interests
in the Company as the Managing Member may determine to be necessary or advisable
so that the Company is not treated as a publicly traded partnership taxable as a
corporation under Section 7704 of the Code.
 
Any Transfer in violation of Section 7.3 or this Section 7.4(c) shall be null
and void ab initio and of no effect.
 
 
33

--------------------------------------------------------------------------------

 
 
(d)           Effect of Transfer to Substituted Member. Following the Transfer
of any Unit or other interest in the Company that is permitted under Sections
7.3 and 7.4, the Transferee of such Unit or other interest in the Company shall
be treated as having made all of the Capital Contributions in respect of, and
received all of the distributions received in respect of, such Unit or other
interest in the Company, shall succeed to the Capital Account balance associated
with such Unit or other interest in the Company, shall receive allocations and
distributions under ARTICLE IV and ARTICLE V in respect of such Unit or other
interest in the Company and otherwise shall become a Substituted Member entitled
to all the rights of a Member with respect to such Unit or other interest in the
Company.
 
Section 7.5             Additional Requirements. Notwithstanding any contrary
provision in this Agreement, for the avoidance of doubt, the Managing Member may
impose such vesting requirements, forfeiture provisions, Transfer restrictions,
minimum retained ownership requirements or other similar provisions with respect
to any interests in the Company that are outstanding as of the date of this
Agreement or are created hereafter, with the written consent of the holder of
such interests in the Company. Such requirements, provisions and restrictions
need not be uniform among holders of interests in the Company and may be waived
or released by the Managing Member in its sole discretion with respect to all or
a portion of the interests in the Company owned by any one or more Members or
Assignees at any time and from time to time, and such actions or omissions by
the Managing Member shall not constitute the breach of this Agreement or of any
duty hereunder or otherwise existing at law, in equity or otherwise.
 
Section 7.6             Mandatory Exchange. The Managing Member may, with the
consent of those Members (other than the Managing Member) holding not less than
75% of the LLC Units (excluding any LLC Units held by the Managing Member)
require all Members holding LLC Units to exchange all such Units held by them
pursuant to the Exchange Agreement.
 
Section 7.7             Bankruptcy. Notwithstanding any other provision of this
Agreement, the Bankruptcy of a Member shall not cause such Member to cease to be
a member of the Company and upon the occurrence of such an event, the Company
shall continue without dissolution.
 
ARTICLE VIII
BOOKS AND RECORDS; FINANCIAL STATEMENTS AND OTHER INFORMATION;
TAX MATTERS
 
Section 8.1             Books and Records. The Company shall keep at its
principal executive office (i) correct and complete books and records of account
(which, in the case of financial records, shall be kept in accordance with
GAAP), (ii) minutes of the proceedings of meetings of the Members (if any, being
understood that meetings of the Members are not required), (iii) a current list
of the directors and officers of the Company and its Subsidiaries and their
respective residence addresses, and (iv) a record containing the names and
addresses of all Members, the total number of Units held by each Member, and the
dates when they respectively became the owners of record thereof. Any of the
foregoing books, minutes or records may be in written form or in any other form
capable of being converted into written form within a reasonable time. Except as
expressly set forth in this Agreement and as required by Section 17106 of the
Act, no Member shall have the right to obtain information from the Company.
 
 
34

--------------------------------------------------------------------------------

 
 
Section 8.2             Information.
 
(a)           The Members shall be supplied with all other Company information
necessary to enable each Member to prepare its federal, state, and local income
tax returns. The Company shall send or cause to be sent to each member within
ninety (90) days after the end of each Taxable Year such information as is
necessary to complete the Member’s federal and state income tax or information
returns.
 
(b)           All determinations, valuations and other matters of judgment
required to be made for ordinary course accounting purposes under this Agreement
shall be made by the Managing Member and shall be conclusive and binding on all
Members, their Successors in Interest and any other Person who is a party to or
otherwise bound by this Agreement, and to the fullest extent permitted by law or
as otherwise provided in this Agreement, no such Person shall have the right to
an accounting or an appraisal of the assets of the Company or any successor
thereto.
 
Section 8.3              Fiscal Year. The Fiscal Year of the Company shall end
on or as close to June 30 of each calendar year unless otherwise determined by
the Managing Member in its sole discretion.
 
Section 8.4              Certain Tax Matters.
 
(a)           Preparation of Returns. The Managing Member shall cause to be
prepared all federal, state and local tax returns of the Company for each
Taxable Year for which such returns are required to be filed and shall cause
such returns to be timely filed. The Managing Member shall determine the
appropriate treatment of each item of income, gain, loss, deduction and credit
of the Company and the accounting methods and conventions under the tax laws of
the United States of America, the several states and other relevant
jurisdictions as to the treatment of any such item or any other method or
procedure related to the preparation of such tax returns. Except as specifically
provided otherwise in this Agreement, the Managing Member may cause the Company
to make or refrain from making any and all elections permitted by such tax laws.
As promptly as practicable after the end of each Taxable Year, the Managing
Member shall cause the Company to provide to each Member a Schedule K-1 for such
Taxable Year. Additionally, the Managing Member shall cause the Company to
provide to each Member, to the extent commercially reasonable and available to
the Company without undue cost, any information reasonably required by the
Member to prepare, or in connection with an audit of, such Member’s income tax
returns.
 
(b)           Consistent Treatment. Each Member agrees that it shall not, except
as otherwise required by applicable law or regulatory requirements, (i) treat,
on its individual income tax returns, any item of income, gain, loss, deduction
or credit relating to its interest in the Company in a manner inconsistent with
the treatment of such item by the Company as reflected on the Form K-1 or other
information statement furnished by the Company to such Member for use in
preparing its income tax returns or (ii) file any claim for refund relating to
any such item based on, or which would result in, such inconsistent treatment.
 
 
35

--------------------------------------------------------------------------------

 
 
(c)           Duties of the Tax Matters Member. In respect of an income tax
audit of any tax return of the Company, the filing of any amended return or
claim for refund in connection with any item of income, gain, loss, deduction or
credit reflected on any tax return of the Company, or any administrative or
judicial proceedings arising out of or in connection with any such audit,
amended return, claim for refund or denial of such claim, (A) the Managing
Member shall direct the Tax Matters Member to act for, and such action shall be
final and binding upon, the Company and all Members except to the extent a
Member shall properly elect to be excluded from such proceeding pursuant to the
Code, (B) all expenses incurred by the Tax Matters Member in connection
therewith (including attorneys’, accountants’ and other experts’ fees and
disbursements) shall be expenses of, and payable by, the Company, (C) no Member
shall have the right to (1) participate in the audit of any Company tax return,
(2) file any amended return or claim for refund in connection with any item of
income, gain, loss, deduction or credit (other than items which are not
partnership items within the meaning of Code Section 6231(a)(4) or which cease
to be partnership items under Code Section 6231(b)) reflected on any tax return
of the Company, (3) participate in any administrative or judicial proceedings
conducted by the Company or the Tax Matters Member arising out of or in
connection with any such audit, amended return, claim for refund or denial of
such claim, or (4) appeal, challenge or otherwise protest any adverse findings
in any such audit conducted by the Company or the Tax Matters Member or with
respect to any such amended return or claim for refund filed by the Company or
the Tax Matters Member or in any such administrative or judicial proceedings
conducted by the Company or the Tax Matters Member and (D) the Tax Matters
Member shall keep the Members reasonably apprised of the status of any such
proceeding. Notwithstanding the previous sentence, if a petition for a
readjustment to any partnership item included in a final partnership
administrative adjustment is filed with a District Court or the Court of Claims
and the IRS has elected to assess income tax against a Member with respect to
that final partnership administrative adjustment (rather than suspending
assessments until the District Court or Court of Claims proceedings become
final), such Member shall be permitted to file a claim for refund within such
period of time as to avoid application of any statute of limitations which would
otherwise prevent the Member from having any claim based on the final outcome of
that review.
 
(d)           Tax Matters Member. The Company and each Member hereby designate
the Managing Member as the “tax matters partner” for purposes of Code Section
6231(a)(7) (the “Tax Matters Member”).
 
(e)           Certain Filings. Upon the Transfer of an interest in the Company
(within the meaning of the Code), a sale of Company assets or a liquidation of
the Company, the Members shall provide the Managing Member with information and
shall make tax filings as reasonably requested by the Managing Member and
required under applicable law.
 
(f)            Section 754 Election. The Managing Member shall cause the Company
to make and to maintain and keep in effect at all times, in accordance with
Sections 734, 743 and 754 of the Code and applicable Treasury Regulations and
comparable state law provisions, an election to adjust basis in the event (i)
any LLC Unit is Transferred in accordance with this Agreement or the Exchange
Agreement or (ii) any Company property is distributed to any Member.
 
 
36

--------------------------------------------------------------------------------

 
 
ARTICLE IX
MISCELLANEOUS
 
Section 9.1             Separate Agreements; Schedules. Notwithstanding any
other provision of this Agreement, including Section 9.4, or of any subscription
agreement between the Company and any Member, the Managing Member may, or may
cause the Company to, without the approval of any other Member or other Person,
enter into separate agreements with individual Members with respect to any
matter, which have the effect of establishing rights under, or altering,
supplementing or amending the terms of, this Agreement or any such subscription
agreement. The parties hereto agree that any terms contained in any such
separate agreement shall govern with respect to such Member(s) party thereto
notwithstanding the provisions of this Agreement. The Managing Member may from
time to time execute and deliver to the Members schedules which set forth
information contained in the books and records of the Company and any other
matters deemed appropriate by the Managing Member. Such schedules shall be for
information purposes only and shall not be deemed to be part of this Agreement
for any purpose whatsoever.
 
Section 9.2             Governing Law. THIS AGREEMENT IS GOVERNED BY AND SHALL
BE CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF CALIFORNIA, EXCLUDING
ANY CONFLICT OF LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE
CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION.
 
Section 9.3             Successors and Assigns. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
Successors in Interest; provided that no Person claiming by, through or under a
Member (whether as such Member’s Successor in Interest or otherwise), as
distinct from such Member itself, shall have any rights as, or in respect to, a
Member (including the right to approve or vote on any matter or to notice
thereof).
 
Section 9.4             Amendments and Waivers. This Agreement may be amended,
supplemented, waived or modified by the written consent of the Managing Member
in its sole discretion without the approval of any other Member or other Person;
provided that except as otherwise provided herein (including, without
limitation, in Section 3.2(a)), no amendment may materially and adversely affect
the rights of a holder of Units, as such, other than on a pro rata basis with
other holders of Units of the same Class without the consent of such holder (or,
if there is more than one such holder that is so affected, without the consent
of a majority of such affected holders in accordance with their holdings of
Units), provided further, however, that notwithstanding the foregoing, the
Managing Member may, without the written consent of any other Member or any
other Person, amend, supplement, waive or modify any provision of this Agreement
and execute, swear to, acknowledge, deliver, file and record whatever documents
may be required in connection therewith, to reflect: (1) any amendment,
supplement, waiver or modification that the Managing Member determines to be
necessary or appropriate in connection with the creation, authorization or
issuance of any Class of Units or other Equity Securities in the Company or
other Company securities in accordance with this Agreement; (2) the admission,
substitution, withdrawal or removal of Members in accordance with this
Agreement; (3) a change in the name of the Company, the location of the
principal place of business of the Company, the registered agent of the Company
or the registered office of the Company;
 
 
37

--------------------------------------------------------------------------------

 
 
(4) any amendment, supplement, waiver or modification that the Managing Member
determines in its sole discretion to be necessary or appropriate to address
changes in U.S. federal income tax regulations, legislation or interpretation;
or (5) a change in the Fiscal Year or Taxable Year of the Company and any other
changes that the Managing Member determines to be necessary or appropriate as a
result of a change in the Fiscal Year or Taxable Year of the Company, including
a change in the dates on which distributions are to be made by the Company;
provided further, that the books and records of the Company shall be deemed
amended from time to time to reflect the admission of a new Member, the
withdrawal or resignation of a Member, the adjustment of the Units or other
interests in the Company resulting from any issuance, Transfer or other
disposition of Units or other interests in the Company, in each case that is
made in accordance with the provisions hereof. If an amendment has been approved
in accordance with this agreement, such amendment shall be adopted and effective
with respect to all Members. Upon obtaining such approvals as may be required by
this Agreement, and without further action or execution on the part of any other
Member or other Person, any amendment to this Agreement may be implemented and
reflected in a writing executed solely by the Managing Member and the other
Members shall be deemed a party to and bound by such amendment. Notwithstanding
the foregoing, the Articles of Organization may only be amended by a vote of a
Majority in Interest of the Members.
 
Notwithstanding the foregoing, in addition to any other consent that may be
required, any amendment of this Agreement that requires a holder of LLC Units on
the date hereof to make a Capital Contribution (including as a condition to
maintaining any rights necessary to permit such holders to exercise their rights
under the Exchange Agreement) shall require the consent of such holder of LLC
Units.
 
No failure or delay by any party in exercising any right, power or privilege
hereunder (other than a failure or delay beyond a period of time specified
herein) shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
 
Section 9.5              Notices. Whenever notice is required or permitted by
this Agreement to be given, such notice shall be in writing and shall be given
to any Member at such Member’s address or facsimile number shown in the
Company’s books and records, or, if given to the Company, at the following
address:
 
H.D.D. LLC
P.O. Box 1532
Healdsburg, CA 95448
Attention: Chief Executive Officer
 
with a copy (which shall not constitute notice to the Company) to:

 
Morrison & Foerster LLP
1290 Avenue of the Americas
New York, New York 10104
Attention: Anna T. Pinedo
Facsimile: (212) 468-7900
 
 
38

--------------------------------------------------------------------------------

 
 
Each proper notice shall be effective upon any of the following: (a) personal
delivery to the recipient, (b) when sent by facsimile to the recipient (with
confirmation of receipt), (c) one Business Day after being sent to the recipient
by reputable overnight courier service (charges prepaid) or (d) three Business
Days after being deposited in the mails (first class or airmail postage
prepaid).
 
Section 9.6             Counterparts. This Agreement may be executed
simultaneously in two or more separate counterparts, any one of which need not
contain the signatures of more than one party, but each of which shall be an
original and all of which together shall constitute one and the same agreement
binding on all the parties hereto.
 
Section 9.7             Power of Attorney. Each Member hereby irrevocably
appoints the Managing Member as such Member’s true and lawful representative and
attorney in fact, each acting alone, in such Member’s name, place and stead, (a)
to make, execute, sign and file all instruments, documents and certificates
which, from time to time, may be required to set forth any amendment to this
Agreement or which may be required by this Agreement or by the laws of the
United States of America, the State of California or any other state in which
the Company shall determine to do business, or any political subdivision or
agency thereof and (b) to execute, implement and continue the valid and
subsisting existence of the Company or to qualify and continue the Company as a
foreign limited liability company in all jurisdictions in which the Company may
conduct business. Such power of attorney is coupled with an interest and shall
survive and continue in full force and effect notwithstanding the subsequent
withdrawal from the Company of any Member for any reason and shall survive and
shall not be affected by the disability, incapacity, Bankruptcy or dissolution
of such Member. No power of attorney granted in this Agreement shall revoke any
previously granted power of attorney.
 
Section 9.8             Entire Agreement. This Agreement, the Exchange
Agreement, the Tax Receivable Agreement and the other documents and agreements
referred to herein or entered into concurrently herewith embody the entire
agreement and understanding of the parties hereto in respect of the subject
matter contained herein; provided that such other agreements and documents shall
not be deemed to be a part of, a modification of or an amendment to this
Agreement. There are no restrictions, promises, representations, warranties,
covenants or undertakings, other than those expressly set forth or referred to
herein. This Agreement supersedes all prior agreements and understandings
between the parties with respect to such subject matter, including the Original
Agreement, the First Amended Agreement and the Second Amended Agreement.
 
Section 9.9             Remedies. Each Member shall have all rights and remedies
set forth in this Agreement and all rights and remedies that such Person has
been granted at any time under any other agreement or contract and all of the
rights that such Person has under any applicable law. Any Person having any
rights under any provision of this Agreement or any other agreements
contemplated hereby shall be entitled to enforce such rights specifically
(without posting a bond or other security) to recover damages by reason of any
breach of any provision of this Agreement and to exercise all other rights
granted by applicable law.
 
 
39

--------------------------------------------------------------------------------

 
 
Section 9.10           Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
Section 9.11           Creditors. None of the provisions of this Agreement shall
be for the benefit of or enforceable by any creditors of the Company or any of
its Affiliates, and no creditor who makes a loan to the Company or any of its
Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Company in favor of such creditor) at any time as a
result of making the loan any direct or indirect interest in Company profits,
losses, distributions, capital or property other than as a secured creditor.
 
Section 9.12           Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute a waiver of any such breach or any other covenant, duty, agreement or
condition.
 
Section 9.13           Further Action. The parties agree to execute and deliver
all documents, provide all information and take or refrain from taking such
actions as may be necessary or appropriate to achieve the purposes of this
Agreement.
 
Section 9.14           Delivery by Facsimile or Email. This Agreement, the
agreements referred to herein, and each other agreement or instrument entered
into in connection herewith or therewith or contemplated hereby or thereby, and
any amendments hereto or thereto, to the extent signed and delivered by means of
a facsimile machine or email with scan or facsimile attachment, shall be treated
in all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or email to deliver a signature or the fact that any signature
or agreement or instrument was transmitted or communicated through the use of a
facsimile machine or email as a defense to the formation or enforceability of a
contract, and each such party forever waives any such defense.
 
 
40

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Third Amended and Restated
Operating Agreement.
 



 
MANAGING MEMBER:
             
TRUETT-HURST, INC.
               
By:
/s/ Phillip L. Hurst      
Name: 
Phillip L. Hurst      
Title:
Chief Executive Officer and Chairman              
OTHER MEMBERS:
                /s/ Mark De Meulenaere      
Mark De Meulenaere
                         
/s/ Forrester R. Hambrecht
     
Forrester R. Hambrecht
                         
/s/ Barrie Graham
     
Barrie Graham
                         
/s/ Virginia Marie Lambrix
     
Virginia Marie Lambrix
                         
THE HURST FAMILY REVOCABLE TRUST dated August 1, 2004
               
By:
/s/ Phillip L. Hurst
       
Phillip L. Hurst, Co-Trustee
                         
By:
/s/ Sylvia M. Hurst
       
Sylvia M. Hurst, Co-Trustee
 

 
[SIGNATURES CONTINUE ON FOLLOWING PAGE]
 
 
 

--------------------------------------------------------------------------------

 
 

   
HAMBRECHT WINE GROUP, L.P.,
  a California limited partnership
               
By:
HAMBRECHT WINE MANAGEMENT INC., a California corporation
     
Its:
General Partner
                         
By:
/s/ William R. Hambrecht
       
William R. Hambrecht, Chairman
                         
THE DOLAN 2005 FAMILY TRUST U/T/D dated August 24, 2005
                     
By:
/s/ Heath E. Dolan
       
Heath E. Dolan, Trustee
                       
THE DOLAN 2003 FAMILY TRUST U/T/A dated June 5, 2003
                     
By:
/s/ Paul E. Dolan, III
       
Paul E. Dolan, III, Trustee
                     
THE CARROLL-OBREMSKEY FAMILY REVOCABLE TRUST DATED APRIL 5, 1996
                     
By:
/s/ Daniel A. Carroll
       
Daniel A. Carroll, Trustee
                     
By:
/s/ Stasia A. Obremskey
       
Stasia A. Obremskey, Trustee
 

 
[SIGNATURES CONTINUE ON FOLLOWING PAGE]


 
 

--------------------------------------------------------------------------------

 
 

   
/s/ Anna-Marie E. Schweizer
     
Anna-Marie E. Schweizer
 













 
 

--------------------------------------------------------------------------------

 


ANNEX A
MEMBERS
 


 
Truett-Hurst, Inc.
 
The Hurst Family Revocable Trust dated August 1, 2004
 
Hambrecht Wine Group, L.P.
 
The Dolan 2005 Family Trust u/t/d dated August 24, 2005
 
The Dolan 2003 Family Trust u/t/a dated June 5, 2003
 
The Carroll-Obremskey Family Revocable Trust dated April 5, 1996
 
Mark De Meulenaere
 
Forrester R. Hambrecht
 
Barrie Graham
 
Anna-Marie E. Schweizer
 
Virginia Marie Lambrix

 
 

--------------------------------------------------------------------------------